


Exhibit 10.V

 

1st, 3rd, 4th, 6th, 9th, 10th,

 

20th, & 21st

 

FLOORS

 

--------------------------------------------------------------------------------


 

THIRD LEASE ADDENDUM

 

 

This THIRD LEASE ADDENDUM (“Addendum”) is made and entered into as of
November 1, 2002 (the “Effective Date”) by and between CITINATIONAL-BUCKEYE
BUILDING CO., a California limited partnership (“Landlord”), and CITY NATIONAL
BANK, a national banking association (“Tenant”), to amend and supplement that
certain Office Building Lease between Landlord and Tenant, dated as of
September 30, 1996, as amended by that certain First Lease Addendum dated as of
May 1, 1998, and by that certain Second Lease Addendum dated as of November 13,
1998 (collectively, the “Lease”).

 

1.                                      Terms. All capitalized terms used in
this Addendum that are not otherwise defined herein shall have the same meanings
as in the Lease.

 

2.                                      Amendment of Paragraph 1 of the Lease. 
Notwithstanding anything to the contrary contained in Paragraph 1 of the Lease,
Tenant shall be entitled to operate a bank branch in Suite 100 located on the
Ground Floor.

 

3.                                      Amendment of Paragraph 6 of the Lease. 
Notwithstanding anything to the contrary contained in Paragraph 6 of the Lease,
Tenant shall be entitled to one hundred (100) automobile parking permits per
month notwithstanding how many parking permits Tenant has used at anytime during
the Term.

 

4.                                      Amendments of Paragraph 7 of the Lease. 
(a) The first sentence of Paragraph 7 is hereby amended to read as follows:

 

“The leased premises shall not be altered, repaired or changed without the
written consent of Landlord first had and obtained, except that Tenant shall
have the right to perform non-structural improvements of the leased premises
which do not affect the Building systems (as hereinafter defined) or
substantially alter the layout of the leased premises up to a total expenditure
which does not exceed the sum of $50,000 for any or all of such improvements
within any twelve (12) month period, without Landlord’s prior written consent.”

 

(b) Notwithstanding anything to the contrary contained in Paragraph 7 of the
Lease, in no event shall Landlord require any completion bond in connection with
any Tenant improvements, alterations or repairs and in no event shall the
administrative fee for Landlord’s administration of Tenant work under Paragraph
7 exceed 10% of the contract sum.

 

(c) Notwithstanding anything to the contrary contained in Paragraph 7 of the
Lease, at the expiration of the terms of the Lease, Tenant shall not be
obligated to remove any alterations made to any porting of the leased premises
including, without limitation, any bank vault, and/or escalator installed in any
portion of the leased premises.

 

--------------------------------------------------------------------------------


 

5.                                      Amendment of Paragraph 10 of the Lease. 
The second sentence of Paragraph 10 of the Lease is hereby amended to read as
follows:

 

“Notice shall be deemed effective upon receipt of personal delivery or three (3)
days after deposit in any public depository of the United States mail or one (1)
business day after delivery to an overnight courier service.”

 

6.                                      Amendment of Paragraph 11 of the Lease. 
Paragraph 11 of the Lease is hereby amended by adding the following:

 

“Landlord shall procure and obtain comprehensive public liability insurance
naming Tenant as an additional insured in the minimum amount of $1,000,000
combined single limit.  In addition, Landlord shall procure and maintain 100%
replacement cost insurance for the Building.”

 

7.                                      Amendment of Paragraph 12 of the Lease. 
Notwithstanding anything to the contrary contained in Paragraph 12 of the Lease,
Landlord shall not change the address and/or name of the Building without sixty
(60) days prior notice to Tenant and Tenant’s approval which shall not be
unreasonably withheld, conditioned or delayed.

 

8.                                      Amendment of Paragraph 13 of the Lease. 
Paragraph 13 of the Lease is hereby amended in its entirety to read as follows:

 

“If said Building shall be totally destroyed, this Lease shall thereupon
terminate.  If said Building or the leased premises shall be damaged by fire,
earthquake or any other cause without fault or neglect of Tenant, so that the
leased premises become untenable, then, if the leased premises cannot be made
tenantable within one hundred twenty (120) working days after the date of such
damage, this Lease may be terminated by Tenant; in the event the leased premises
cannot be made tenantable within one hundred eighty (180) days after the date of
such damage, this Lease may be terminated by either party.  In any event, if the
leased premises is rendered partially and permanently untenantable by fire,
earthquake or other caused without the fault or neglect of Tenant, the monthly
rental shall be adjusted in the portion that the rental value of the
untenantable portion of the leased premises bears to the rental value of the
whole thereof.”

 

9.                                      Amendment of Paragraph 22 of the Lease. 
Notwithstanding anything to the contrary contained in the Lease, any
subordination by Tenant to any lienholder affecting the leased premises shall be
contingent upon Tenant receiving an acceptable non-disturbance agreement.

 

10.                               Amendment of Paragraph 29 of the Lease.
 Paragraph 29A of the Lease is hereby amended in its entirety to read as
follows:

 

2

--------------------------------------------------------------------------------


 

“It shall, at Landlord’s option, be deemed at breach of this Lease if (1) the
Tenant defaults (a) in the making of any payment of money pursuant to this Lease
within five (5) days after written notice thereof is given by Landlord to
Tenant, or (b) in pursuing any other term, covenant, condition, provision of
this Lease if said default under this Paragraph 29 continues to exist at the
expiration of thirty (30) business days after notice thereof given by Landlord
to Tenant, or (2) or Tenant shall default with respect to any other lease
between (a) Landlord and Tenant or (b) any parent company or subsidiary company
or affiliate or agent of Landlord and Tenant.”

 

11.                               Amendment of Paragraph 41 of the Lease. 
Paragraph 41 of the Lease is hereby amended in its entirety to read as follows:

 

“During the Term of this Lease and any extensions thereof, so long as Tenant
occupies at least 60,000 square feet of space within the Building, Tenant shall
have the exclusive right to maintain the existing signs on the top of the
Building exterior.  Notwithstanding the foregoing, Tenant shall have the right
at any time to remove its existing signs on the top of the Building so long as
it repairs any damage to the Building occasioned by such removal.  Moreover,
Tenant shall have the right to change its top of the building signage by
changing the lettering and/or logo at any time without the prior approval of
Landlord.  Tenant shall be responsible for all expenses relating to the
operation and maintenance of the signs, including but not limited to utilities,
cleaning, repairs, permits, insurance, taxes and for any damage to the Building
occasioned by the signs.  Upon the expiration or termination of this Lease,
Landlord shall have the right and option, exercisable by written notice to
Tenant, to require Tenant at its sole cost to remove the signs and repair any
damage to the Building occasioned by such installation or removal and restore
the Building to original condition less normal wear and tear.”

 

12.                               Amendment of Paragraph 43 of the Lease.  The
first sentence of Paragraph 43 C of the Lease is hereby amended to read as
follows:

 

“That Tenant shall pay as rent during the extended term the fair market rental
value which shall be deemed to be the rental rate then offered to prospective
tenants for new leases as of the date of commencement of the extended term for
comparable premises in comparable buildings is downtown Los Angeles.”

 

13.                               Additional Paragraph 44 of the Lease.  The
Lease is hereby amended to add the following as a new Paragraph 44:

 

“Landlord agrees to indemnify, protect, defend and hold Tenant and its agents,
employees, invitees and representatives, free and

 

3

--------------------------------------------------------------------------------


 

harmless from and against any and all losses, damages, liabilities, judgments,
costs, claims, expenses, penalties, fines and fees arising out of, relating to,
or involving the storage or use of hazardous substances on the Property (i) by
Landlord or (ii) by other tenants of the Building of which Landlord has actual
notice and which Landlord fails to cause such other tenants to abate within a
reasonable time.  Further, if a release of hazardous substances occurs in the
Building due to the acts of Landlord, or other tenants of the Building which
release is not abated within a reasonable time, then in addition to its rights
under the foregoing indemnity, Tenant shall have the right to terminate any or
all of its Leases for space in the Building upon sixty (60) days’ notice to
Landlord without penalty or liability of any kind, and in such event Tenant
shall not have to pay any early termination fee presently provided in the
Leases.  Provided, however, the foregoing right of termination shall apply only
if and to the extent that (i) Landlord has actual notice of the hazardous
substance release and Landlord fails to cause an abatement thereof to occur
within a reasonable time, and (ii) the release materially interferes with the
continued occupation of the leased space by Tenant, its employees and its
customers.”

 

14.                               Additional Paragraph 45 to the Lease.  The
Lease is hereby amended to add the following as a new paragraph 45.

 

“Landlord shall not lease any space in the Building to the other tenants for
purposes other than general office uses on the first 10 floors without Tenant’s
prior written approval which shall not be unreasonably withheld or delayed.  In
the event Landlord breaches its agreement to limit the use of the other tenants
in the Building in accord with the restrictions outlined above, Tenant shall
have the right at any time to terminate this Lease it has with Landlord upon
sixty (60) days written notice without penalty or the payment of any termination
fee, which right shall not be deemed waived by the failure of Tenant to exercise
such right for any time period after such right arises.”

 

15.                               Additional Paragraph 46 to the Lease.  The
Lease is hereby amended to add the following as a new paragraph 46.

 

“Landlord shall at all times operate, repair and maintain the Building and the
parking garage serving the Building and shall provide services including
janitorial, utilities, heating, ventilation and air conditioning in a manner
consistent with and comparable to those being provided by owners of other
first-class buildings of comparable size and age to the Building in downtown Los
Angeles.”

 

4

--------------------------------------------------------------------------------


 

16.                                 No Other Modifications.  All prior
agreements, understandings, and discussions with respect to the subject matter
set forth in this Addendum are hereby superseded by this Addendum.  Except as
modified by the terms of this Addendum, all provisions of the Lease shall remain
unchanged and are in full force and effect, and shall continue to be binding on
the parties hereto.

 

IN WITNESS WHEREOF, Landlord and Tenant have entered into this Addendum as of
Effective Date.

 

 

TENANT:

 

LANDLORD:

 

 

 

 

 

CITY NATIONAL BANK,

 

CITINATIONAL-BUCKEYE BUILDING CO.,

 

a national banking association

 

a California limited partnership

 

 

 

 

 

 

 

By:

Olive-Sixth Buckeye Co.,

 

 

 

 

its general partner

 

 

 

 

 

 

 

By:

/s/ [ILLEGIBLE]

 

By:

/s/ Bram Goldsmith

 

Name:

[ILLEGIBLE]

 

 

Bram Goldsmith

Title:

[ILLEGIBLE]

 

 

General Partner

 

5

--------------------------------------------------------------------------------


 

Office Building Lease

 

This Lease, made and executed as of the 30th day of September, 1996, between: -
CITINATIONAL-BUCKEYE BUILDING CO., a California limited partnership, 9100
Wilshire Boulevard, Suite 404, Beverly Hills, California 90212, hereinafter
designated the LANDLORD, and CITY NATIONAL BANK, a national banking association,
400 North Roxbury Drive, Beverly Hills, California 90210, hereinafter designated
the TENANT, consists of the following agreements:

 

1.  DEMISED PREMISES, USE AND TERM, EARLY OCCUPANCY.  For and in consideration
of the covenants hereinafter mentioned, the Landlord leases to the Tenant and
the Tenant hereby leases from the Landlord the premises consisting of Suite No.
100 located on the Ground Floor and the entire 2nd, 3rd, 6th, 9th and 20th
Floors (as per attached plans, marked Exhibit “A”) in the CITY NATIONAL BANK
BUILDING, 606 [ILLEGIBLE] Olive Street, City of Los Angeles, California, 90014
to be used by said Tenant as and for administrative offices for a bank or for
general office purposes and for no other purpose, for the term of ten (10)
years, commencing on the 1st day of January 1997, and ending on the 31st day of
December 2006.  Landlord agrees that it shall not lease any other Premises in
the Building to any other bank or savings and loan association for use as a home
office bank or branch bank serving the general public without the prior consent
of Tenant, which consent shall not be unreasonably withheld.  Landlord agrees
that it shall not lease any other Premises on the Ground Floor of the Building
to any other bank or savings and loan association for use as a home office bank
or branch bank serving the general public.

 

On September 29, 1996, Landlord completed the construction and build-out of the
6th Floor premises in accordance with Tenant’s plans and specifications, and
Tenant accepted and moved into the premises prior to the scheduled commencement
date of this Lease on September 30, 1996.  Landlord and Tenant agree that
Tenant’s occupancy from September 30, 1996 through December 31, 1996, and
thereafter for the full ten (10) year Lease Term through December 31, 2006, is
under the terms and conditions of this Lease.

 

On November 15, 1996, Landlord completed the construction and build-out of the
3rd Floor premises in accordance with Tenant’s plans and specifications and
Tenant accepted and moved into the premises prior to the scheduled commencement
date of this Lease on November 16, 1996.  Landlord and Tenant agree that
Tenant’s occupancy from November 16, 1996 through December 31, 1996, and
thereafter for thereafter for the full ten (10) year Lease Term through
December 31, 2006 is under the terms and conditions of this Lease.

 

2.  RENT. The Tenant agrees to pay to the Landlord as rent for said leased
premises, monthly installments, as follows:

 

From September 30, 1996 through November 15, 1996

 

$

13,712.00

 

per month

 

 

 

 

 

From November 16, 1996 through December 31, 1996

 

$

25,683.00

 

per month 

 

 

 

 

 

From January 1, 1997 through December 31, 2001

 

$

80,456.00

 

per month 

 

 

 

 

 

From January 1, 2002 through December 31, 2006

 

$

88,526.00

 

per month 

 

Each installment shall be payable in advance on the 1st day of each and every
calendar month during the term hereof, commencing on September 30, 1996, in
lawful money of the United States of America, which the Tenant agrees to pay to
Landlord without deduction or offset, prior notice or demand at the office of
the building or such places as the LANDLORD may designate.  Said rent is subject
to increases as provide in Articles 20, 36 and as otherwise hereinafter
provided.  In the event the actual commencement date of this lease should fall
on other than the 1st day of a calendar month, then the rental for the first and
last month of the lease term will be prorated on a calendar month basis. 
Parking charges are payable as additional rent.

 

3.  SUBLEASE AND ASSIGNMENT. Neither Tenant, nor Tenant’s legal representatives
or successors shall mortgage, encumber, assign or transfer this lease or
sublease, or use or occupy or permit the demised premises or any part thereof to
be used or occupied by others, without the prior written consent of Landlord in
each instance, which consent shall not be unreasonably withheld or delayed in
accordance with the express terms and conditions of this Articles.  Any such
mortgage, encumbrance, sublease or assignment or permission without such consent
shall be voidable, at the option of Landlord and at the option of Landlord shall
terminate this lease.  If the demised premises or any part thereof be occupied
by any party other than Tenant, without Landlord’s consent.  Landlord may at its
option, collect rent from the occupant and apply the net amount collected to the
rent herein reserved but no such occupancy or collection shall be deemed a
waiver of the conditions of this Article or the acceptance of the occupant as
Assignee or Subtenant or a release of Tenant from the further performance by
Tenant of the obligations on the part of Tenant under this lease.

 

No sublease or assignment may become effective unless and until Tenant has given
Landlord at least thirty (30) days prior written notice of such proposed
bonafide sublease or assignment, such notice to be received by Landlord at least
thirty (30) days prior to the proposed commencement date of such proposed
sublease or assignment.  Said notice shall state and include the following: the
name of the proposed transferee; the status of the proposed transferee either
as, an individual, partnership, corporation or the like: the present business
address of the proposed transferee; a present financial statement of the
proposed transferee; the stated use or purpose and business to be conducted
under the proposed sublease or assignment; the proposed commencement and
termination date of such proposed sublease or assignment: and whether all or
portion of the leased premises is proposed to be subleased under such proposed
sublease.

 

Tenant may sublease or assign all or a portion of the demised premises only upon
the obtaining of Landlord’s written consent and subject to the following express
conditions: A. That Tenant does not sublease or assign to more than a reasonable
number of transferees which number shall be subject to Landlord’s approval; B.
That each transferee shall be subject to the prior written approval of Landlord
which approval shall not be unreasonably withheld, conditioned or delayed, but
without limiting the generality of the foregoing, it shall be reasonable for
Landlord to deny such approval if: (1) The use to be made of the demised
premises by the proposed transferee is (a) not generally consistent with the
character and nature of all other tenancies in the Building or with Landlord’s
leasing policy, or (b) a use which conflicts with any so called “exclusive” then
in favor of another tenant of the Building or of any of Landlord’s other
Buildings which are in the same complex as the Building, or (c) any use which is
the same as that stated in any percentage lease to another tenant of the
Building or any of Landlord’s other Buildings which are in the same complex as
the Building or (d) a use which would be prohibited by any other portion of

 

--------------------------------------------------------------------------------


 

this lease (including but not limited to any rules and regulations then in
effect); or (2) The character, moral stability, reputation and financial
responsibility of the proposed transferee is not reasonably satisfactory to
Landlord or in any event not at least equal to those which were possessed by
Tenant as of the date of execution of this lease; C. That in no event shall the
term of such sublease or assignment be for a longer period than the unexpired
term of this lease; D. That each sublease or assignment shall expressly provide
that it is subject and subordinate to this lease; E. That Tenant shall pay to
Landlord, Landlord’s then standard processing fee, which as of the date of
execution of this Lease is currently the sum of $1,000.00; F. That the proposed
transferee shall execute an agreement on Landlord’s then standard form pursuant
to which it shall agree to perform faithfully and be bound by all of the terms,
covenants, conditions, provisions and agreements of this lease for the period
covered by the sublease or assignment to the extent of the space subleased; G.
That an executed duplicate original of each sublease or assignment and
assumption agreement in a form acceptable to Landlord, together with all sums
due, shall be delivered to Landlord within five (5) days after the execution
thereof and any such sublease or assignment shall not be binding upon Landlord
until the delivery of the foregoing to Landlord and the execution and delivery
of Landlord’s consent thereto and; H. That Landlord shall have the right upon
written demand to require the transferee to pay the rent under the sublease or
assignment directly to the Landlord and/or to require Tenant to pay to Landlord
a sum equal to (i) fifty per cent (50%) of any rent or other consideration paid
to Tenant by any transferee which is in excess of the rent then being paid by
Tenant to Landlord (to the extent of, and as apportionable to space sought to be
subleased) pursuant to the terms of this lease, after reduction for the
reasonable and necessary direct costs actually incurred by Tenant to obtain the
sublease or assignment such as e.g., any brokerage fee and remodelling costs,
but with no reduction for any indirect costs, such as e.g., rent and expenses
paid by Tenant while the space sought to be subleased or assigned is vacant, and
(ii) fifty per cent (50%) of any other profit or gain realized by Tenant from
any such subleasing.  All sums payable hereunder by Tenant shall be paid to
landlord as additional rent immediately upon receipt thereof by Tenant.  Any
such rent, profit, gain or other consideration, or sum equal to same, as set
forth herein, not so paid to Landlord as herein required, shall be and is deemed
to be held and retained by Tenant in trust for the sole benefit of Landlord,
and, whether actually held or retained by Tenant or not, shall be and is deemed
to be held and retained by Tenant in trust for the sole benefit of Landlord, and
whether actually held or retained by Tenant or not, shall be chargeable to
Tenant and payable to Landlord upon demand.  Any failure or refusal by Tenant to
pay Landlord same shall constitute a default and material breach of the terms,
covenants and conditions of this lease subjecting Tenant to all the rights and
remedies of Landlord under this lease and applicable law.

 

The consent by Landlord to a sublease or assignment shall not in any way be
construed to relieve Tenant or the transferee from obtaining the express consent
in writing of Landlord to any further transfer.  Any further transfer shall
require the written consent of Tenant and any previous transferee except that
Tenant and any transferee hereunder expressly waive their right to consent to
any further transfer of the premises on their behalf by Landlord.  The consent
by Landlord to a sublease or assignment shall not in any way be construed to
release Tenant from any liability whether past, present or future under this
lease or to release Tenant from any liability under this lease because of
Landlord’s failure to give notice of default under or in respect to any of the
terms, covenants, conditions, provisions or agreements of this lease. 
Notwithstanding the consent of Landlord to an assignment or sublease, Tenant
shall remain liable for payment of all bills rendered by Landlord for the rent
and other charges incurred by the transferee for services and materials supplied
to the demised premises.  If Tenant is a corporation which, under the then
current guidelines published by the Commissioner or Corporations of the State of
California, is not deemed a public corporation, or if Tenant is an
unincorporated association or a partnership, the transfer, assignment, or
hypothecation of any stock or interest in such corporation, association or
partnership in excess of twenty-five (25%) percent shall be deemed a proposed
transfer within the meaning of this Article, including the requirement of
obtaining Landlord’s prior written consent.  Landlord hereby consents to the
assignment, subletting, or transfer of this lease by Tenant to any corporation
resulting from a consolidation, or to the surviving corporation in case of a
merger, to which consolidation or merger Tenant shall be a party, or to any bank
acquiring all or substantially all of the assets of Tenant, or to any
corporation resulting from a reorganization of Tenant.

 

4.  EXPIRATION.   If Tenant shall hold-over after the expiration of the lease
term with the written consent of Landlord, such holding shall be construed to be
a tenancy only from month-to-to-month, but otherwise in accordance with the
terms and conditions hereof insofar as they are applicable, but Tenant shall pay
the rate Landlord is then offering to prospective tenants for the herein demised
premises for such further time as Tenant may hold the same; but nothing in this
Article shall be construed as consent by Landlord to the occupancy or possession
of the demised premises by Tenant after the expiration of the term hereof.  If
Tenant holds over after the termination of this lease without express written
consent of the Landlord, Tenant shall pay to Landlord rent at the rate landlord
is then offering to prospective tenants for the herein demised premises (but in
no event less than two times the monthly rental which was payable for the last
month of the lease term), plus sums payable under Article 20 and other sums
payable as rent under this lease for the period during which Tenant retains
possession of the premises.  Nothing herein shall be construed as a waiver of
any of the Landlord’s rights or remedies to recover possession of the demised
premises.  Tenant shall be liable to Landlord for any and all reasonably related
damages suffered by Landlord including but not limited to any damages to the
demised premises and any lost rentals, profits or leases suffered because of
Tenant’s holdover of the premises without the written consent of the Landlord. 
This lease shall terminate on the date set forth without the necessity of notice
from either party.

 

5.

 

6.  AUTOMOBILE PARKING.   A. Invitee Parking. Automobile parking subject to
availability, shall be extended to Tenant’s invitees, in common with the
invitees of other tenants, at reasonable parking rates and upon other conditions
established by Landlord from time to time in the parking area where designated
by Landlord.  During the first five (5) years of the initial Lease Term,
Landlord shall issue transient parking validations to Tenant allowing its retail
banking customers and invitees to park on a transient basis at 80% of the then
current posted validation rate.  As of the date of execution of this Lease, the
current posted validation rate is $2.40 for each 20 minutes or portion thereof. 
After the first five (5) years, Tenant shall pay the full amount of the then
current

 

2

--------------------------------------------------------------------------------


 

posted validation rate for transient parking [ILLEGIBLE]. Landlord reserves the
sole right and option as to [ILLEGIBLE] or not an attendant will be furnished
for such automobile parking area or areas.  If no attendant is furnished,
Landlord will provide suitable designation of the parking area to Tenant.  This
right to park will be solely for the accommodation of the Tenant and Tenant
expressly agrees that Landlord assumes no responsibility of any kind whatsoever
in reference to such automobile parking areas or the use thereof by the Tenant,
its employees or invitees.

 

B.  Employee Parking.  Commencing January 1, 1997 and on the 1st day of each
month thereafter, Landlord will issue Tenant monthly parking permits for one
hundred (100) automobiles at a discounted rate of $95.00 per car per month. 
Tenant shall pay Landlord in advance on the 1st day of each and every calendar
month during the Term hereof, commencing on January 1, 1997, in lawful money of
the United States of America, the lump sum of $9,500.00 per month as additional
Rent for said parking permits, without deduction or offset for any reason
including whether the entire amount of authorized automobiles is being parked at
any time, and without prior notice or demand; provided that the aforesaid lump
sum rental rate of $9,500.00 per month is subject to increase by an additional
$500.00 on the 1st day of January of each year during the Lease Term (so that
during the tenth year of the Lease Term Tenant shall be paying at the rate of
$140.00 per authorized automobile); provided further that in no event shall
Tenant be required pay at a rate per authorized automobile in excess of
Landlord’s posted parking rate at any time during the Lease Term.  Parking for
any additional automobiles in excess of the authorized one hundred shall be
subject to the availability of space and paid for at the Landlord’s posted
parking rate.

 

C.   General.  All parking shall beon a non-reserved, self-park basis in a
combination of single and tandem spaces in accordance with the procedures and
directives of Landlord’s parking operator as issued from time to time to ensure
the efficient and economical operation of the parking garage facility.  Parking
shall be in common with other tenants and invitees during normal building
business hours in the parking area inside the City National Bank Building or
within a reasonable distance from said building.  The location for such parking
may be as designated by the Landlord from time to time, but the Tenant shall not
be entitled to have any specific parking stall or stalls designated for the
Tenant’s exclusive use.  All parking shall be pursuant to the terms and
considitons of the Supplementary Parking Agreement, attached hereto as Exhibit
“B” and incorporated herein by this reference as if set forth in full.  Timely
payment of the consideration herein provided shall expressly be a condition
precedent to the Tenant’s continuing right to exercise the parking rights under
this License.

 

7.   ALTERATIONS-FIXTURES.   The demised premises shall not be altered, repaired
or changed without the written consent of Landlord first had and obtained,
except that Tenant shall have the right to perform non-structural, cosmetic
remodelling improvements of the Premises which does not affect the Building
systems (as hereinafter defined) or substantially alter the layout of the
Premises up to a total expenditure which does not exceed the sum of $15,000.00
for any or all of such improvements within any twelve (12) month period, without
Landlord’s prior written consent.  All such alterations, improvements or changes
shall be at the sole cost of Tenant, and Tenant shall hold Landlord and the
demised premises harmless and free from any lien or claim therefore and all
other liability, claims and demands arising out of any work done or material
supplied to the demised premises at the instance of Tenant, and from all
actions, suits and costs of suit by any person to enforce any such lien or claim
of lien, liability, claims or demands, together with the costs of suit and
attorney’s fees incurred by Landlord in connecting therewith.  Tenant shall
cause any mechanic’s lien or other lien filed against the demised premises or
the building of which the demised premises are a part to be released and removed
within ten (10) days of such filling either by the satisfaction of such lien or
by the posting of a bond.  Landlord may impose, as a condition of such consent,
such requirements as Landlord in its sole and reasonable discretion may deem
reasonable and desirable, including, but not limited to, the requirement that
Tenant utilize for such purposes only contractors, materials, mechanics and
materialmen approved by Landlord, and the requirement that Tenant shall furnish
Landlord with a Completion Bond prior to the commencement of any work, Tenant
shall construct such improvements, alterations or repairs in conformance with
any and all applicable rules and regulations of any Federal, State, County or
Municipal code or ordinance.  In any event, Landlord’s contractor shall perform
all mechanical, electrical, plumbing, air conditioning, permanent partition and
ceiling tile work (hereinabove referred to as the “Building systems”).  Tenant
agrees to give Landlord written notice of the commencement date of any
alterations, improvements or repairs to be made in, to or upon the premises not
later than fifteen (15) days prior to the commencement of any such work, in
order to give Landlord time to post notices of non-responsibility.  In the event
any construction, alteration, decorating or repair work (including any
engineering or architectural services or consultants employed by Landlord
relative to tenant’s alterations or improvements) is performed by Landlord’s
contractor, the charges for such work shall include an administrative fee for
Landlord’s administration of the work in the amount of 20% of the contract
sum(s) on each project administered by Landlord at a cost of $10,000.00 or less,
and 15% of the contract sum(s) on each project administered by Landlord costing
more than $10,000.00.  All charges for work performed by Landlord’s contractor
shall be deemed additional rent under this lease, payable in advance prior to
commencement of construction.  All such alterations, repairs, additions or
improvements (including any alterations, repairs, additions or improvements
installed during Tenant’s prior occupancy of the demised premises pursuant to
any previous lease, sublease or otherwise, and including but not limited to the
bank vault, vault door and pedestrian escalator installed between Suite 100 and
the 2nd Floor Premises), shall, unless otherwise provided by written agreement,
become the property of Landlord and shall remain upon and be surrendered with
the premises upon the expiration of this lease or any sooner termination
thereof; provided that upon expiration or termination of this Lease, Landlord
shall have the right and option by written notice to Tenant to require Tenant at
its sole cost to remove any of the alterations, repairs, additions or
improvements installed by or for Tenant and repair any damage to the Premises
occasioned by such installation or removal and restore the Premises to original
condition, normal wear and tear excepted.

 

At the expiration of the term of this lease and provided that Tenant is not in
default hereunder, all Tenant’s free-standing personal property not attached to
the demised premises may be removed by Tenant, at Tenant’s sole expense,
provided, however, Tenant shall pay for any damages caused to the demised
premises by the removal of said items, so that after the removal of said items,
the demised premises will be in the same condition as at the time prior to the
said installations, if any, reasonable wear and tear excepted.  In any event, at
the sole option of Landlord, Tenant at its expense, must remove said items and
repair any damage to the premises occasioned by said installation and/or removal
and restore the premises to original condition.  If Tenant shall fail to
complete such removal or restoration and repair such damage, Landlord may do so
and charge the reasonable cost thereof to Tenant which sum shall be deemed
additional rent hereunder and shall be due and payable from Tenant to Landlord
within ten (10) days after Landlord has rendered to Tenant a written statement
therefor.  Any improvements, equipment or personal property not removed by
Tenant from the premises upon the end of the term shall be conclusively presumed
to have been abandoned by tenant, and the cost of removal, storage and/or sale
of same shall be deemed additional rent hereunder, payable from Tenant to
Landlord in the same manner as provided above with respect to restoration
charges.  Any tenant improvements for which an allowance is given by Landlord to
Tenant and all carpeting and/or window coverings installed in the premises shall
become part of the realty and become the property of Landlord and remain in the
demised premises upon expiration or sooner termination of the lease or Tenant’s
vacating or abandonment of the demised premises.

 

The provisions of Articles 28 and 39 are incorporated herein by this reference
as if set forth in full.

 

8.  ETHICS.  If Tenant is a member of any profession, he agrees to abide by the
Code of Ethics of the association recognized as representing that particular
profession in the County of Los Angeles, State of California.

 

3

--------------------------------------------------------------------------------


 

9.  UTILITIES.  Landlord agrees to supply for standard desk-furnished business
offices, during the usual building business hours on business days, reasonable
amounts of domestic water for drinking purposes, heat, air-conditioning, and
electric current for lighting purposes and power for a reasonable number of
fractional horsepower office machines, together with Landlord’s standard
janitorial services five times each week, Saturdays, Sundays and recognized
legal holidays excepted.  Landlord shall not supply any janitorial services or
cleaning for any plumbing fixtures located in the demised premises.  Tenant
shall have the obligation and responsibility for cleaning and maintaining any
such plumbing fixtures.  Landlord shall provided the same services, maintenance
and repairs for the demised premises at Landlord’s cost as Landlord provides to
the other office space tenants  in the building (as distinguished from
ground-floor tenants).

 

Tenant will not, without the written consent of Landlord, use any office
equipment in the premises using current in excess of 110 volts, or which will in
anyway generate heat or increase the amount of electricity, water or
air-conditioning usually furnished or supplied for use of the premises as
general office space; nor connect any apparatus or device for the purposes of
using electric current except through existing electrical outlets or for the use
of water except with existing water pipes in the premises.  If Tenant requires
water or electric current in excess of that usually furnished or supplied for
use of the premises as general office space, Tenant shall first procure the
consent of Landlord, which Landlord may refuse, to the use thereof and Landlord
may cause a water meter or electric current meter to be installed in the
premises, to measure the amount of water and electric current consumed for any
such other use.  The cost of any such meters and of installation, maintenance
and repair thereof shall be paid for by Tenant and Tenant agrees to pay Landlord
promptly upon demand therefor by Landlord for all such water and electric
current consumed as shown by said meters, at the rates charged for such services
by the City of Los Angeles or the local public utility, as the case may be, for
furnishing the same, plus any additional expense incurred in keeping account of
the water and electric current so consumed.

 

In the event Tenant utilizes of consumes utilities or services after usual
building business hours or in amounts which are appreciably in excess of those
utilized or consumed by the average office tenants in the building.  Tenant
shall reimburse landlord, as additional rent, upon receipt of demand therefor,
the cost of such excess consumption.  In the event Tenant utilizes heating, air
conditioning or fan service after normal building business hours, Tenant shall
reimburse Landlord its then current building standard rate for such services.  
As of the date of execution of this Lease, Landlord’s current building standard
rates for these services are: for heat or air conditioning — $175.00 per hour;
for fan service — $75.00 per hour.

 

Landlord agrees to supply, for any storage areas leased hereunder, during usual
building business hours on business days, reasonable amounts of electric current
for lighting purposes only.  Landlord shall have no obligation to supply to
storage areas, water, heat, air-conditioning or electric current for any
purposes other than lighting.

 

The normal building business hours are from 6:00 A.M. to 6:00 P.M., Monday
through Friday, recognized legal holidays excepted.  At any time during the term
of this lease, normal building business hours for the furnishing of any
utilities or services to the Building may be curtailed by Landlord without
abatement of rent, due to any Energy or Natural Resource Conservation Act now or
hereinafter enacted or the directive of any Energy or Natural Resource Agency or
any other similar or dissimilar statute or directive of any federal, state or
other governmental, or quasi-governmental agency, or public utility, or any
other entity vested with the power to regulate utilities or services.

 

10.  NOTICES.  All notices to be given hereunder by Landlord to Tenant shall be
in writing and may be served either personally or by depositing the same in the
United States mail, postage prepaid, either by ordinary, registered or certified
mail, and addressed to Tenant at 400 North Roxbury Drive, Beverly Hills,
California 90210, with a copy addressed to the attention of the Senior
Vice-President – Corporate Premises, at the same address.  Said notice shall be
deemed effective upon deposit in any public depository of the United States
mail.  If there be more than one tenant, then notice to any of them shall
constitute notice to all and notice from any of them shall constitute notice
from all.  If Tenant be a corporation, then such service upon any employee shall
constitute service upon the corporation and in this regard Tenant specifically
waives any rights as to methods of service as set out in Sections 1161 and 1162
of the California Code of Civil Procedure.  Tenant hereby waives all other
methods of notice prescribed by the Codes of California.

 

Any notice desired to be served on Landlord by Tenant must be sent by prepaid
United States registered or certified mail to Landlord at 9100 Wilshire
Boulevard, Suite 404, Beverly Hills, California 90212, or at such other place as
Landlord may from time to time designate in writing.

 

11.  INSURANCE.  Tenant shall at its sole expense, procure and maintain
comprehensive public liability insurance naming Landlord as an additional
insured for the demised premises during the term of this lease in minimum
amounts of $1,000,000.00 combined single limit.  Tenant shall furnish Landlord
with evidence of such insurance, in a form satisfactory to Landlord, which shall
provide that the coverage shall not be canceled or reduced without ten (10) days
prior written notice to Landlord.  The parties to this lease shall each procure
an appropriate clause in, or an endorsement on, any policy of fire or extended
coverage insurance covering the premises and the building of which the premises
are a part, and the improvements, furniture, fixtures, and equipment located in
or on the premises, pursuant to which the insurance companies waive subrogation
or consent to a waiver of right of recovery, and having obtained such clauses or
endorsements of waiver or subrogation or consent to a waiver of right of
recovery, each party hereby agrees that it shall not make any claim against or
seek to recover from the other for any loss or damage to its property, or the
property of others, including consequential loss or damage resulting from fire
or other hazards covered by such fire and extended coverage insurance including
negligent acts.

 

12.  RIGHTS OF LANDLORD.  Landlord reserves the following rights: (a) upon prior
notice to Tenant, to change the address and/or name of the building without
liability to Tenant; (b) to designate all sources furnishing sign painting or
lettering, ice, bottled water and toilet supplies used on the premises; (c)
constantly to have pass keys to the premises; (d) to grant anyone the exclusive
right to conduct any particular business or undertaking in the building in which
the demised premises are situated; (e) to enter the demised premises at anytime
whether or not Tenant is present to admit Landlord for inspections, repairs,
alterations or additions to the premises or the building in which the premises
are situated for window cleaning and janitorial services, to exhibit the
premises to others, to affix and display “For Rent” signs, and for any purpose
whatsoever related to the safety, protection, preservation or improvement of the
premises, the said building or Landlord’s interest, without being deemed guilty
of an eviction or disturbance of Tenant’s use and possession, and without being
liable in any manner to Tenant on account thereof; (f) at any time, and from
time to time, whether at the instance of Landlord or pursuant to governmental
requirements, at Landlord’s expense, to make repairs, alterations, additions,
improvements or decorating, whether structural or otherwise, in or to the
building or any part thereof, including the demised premises.  Without limiting
the generality of the foregoing rights, Landlord shall specifically have the
right to remove, alter, improve or rebuild the lobby and all other public and
rentable areas of the building as the same are presently or shall hereafter be
constituted, or any part or parts thereof.  Landlord shall not be liable to
Tenant for any expense, injury, loss or damage resulting from any work so done
in or about the demised premises or the building or any adjacent or nearby
buildings, land, street or alley, all claims against the Landlord for any and
all such liability being hereby expressly released by Tenant, unless caused by
Landlord’s or its agents negligence or willful misconduct.  In connection with
making repairs, alterations, decorating, additions or improvements under the
terms of this Article, Landlord shall have the right to access through the
demised premises, as well as the right to take into and upon and through said
premises or any other part of the building all material that may be required to
make such repairs, alterations, decorating, additions or improvements, as well
as the right in the course of such work to close entrances, doors, corridors,
elevators, or other building facilities, or temporarily to abate the operation
of such facilities, without being deemed or held guilty of an eviction of Tenant
and without liability for damages to

 

4

--------------------------------------------------------------------------------


 

Tenant’s property, business or person and without liability to Tenant by reason
of interference with the business of Tenant or inconvenience or annoyance to
Tenant or the customers of Tenant.  The rent reserved herein shall in no way
abate while said repairs, alterations, decorating, additions or improvement are
being made, and Tenant shall not be entitled to maintain any set-off or
counter-claim for damages of any kind against Landlord by reason thereof, all
such claims being hereby expressly released by Tenant.  However, all such work
shall be done in such manner as to cause Tenant the least inconvenience
practicable. Landlord reserves and shall have the right to enter upon the
demised premises for the purpose of posting and maintaining such notices on the
premises as may be necessary to protect Landlord against mechanic’s,
materialmen’s or other liens and any other notices that may be proper and
necessary.

 

13.  DESTRUCTION-FIRE OR OTHER CAUSE.  If said building shall be totally
destroyed, this lease shall thereupon terminate.  If said building or demised
premises shall be damaged by fire, earthquake, or any other cause without fault
or neglect of Tenant, so that the leased premises become untenantable, then, if
the leased premises cannot be made tenantable within one hundred twenty (120)
working days from the date of such damage, this lease may be terminated by
Landlord in the event the leased premises cannot be made tenantable within one
hundred eighty (180) days, this lease may be terminated by either party.  In any
case where the leased premises are rendered partially and permanently
untenantable by fire, earthquake, or other cause without the fault or neglect of
Tenant, the monthly rental shall be adjusted in the proportion that the rental
value of the untenantable portion of the demised premises bears to the rental
value of the whole thereof.  In any case, where the leased premises are rendered
partially but only temporarily untenantable by the aforementioned causes, there
shall be no abatement of rental.

 

14.  RIGHT OF REPOSSESSION.  If, in compliance with any law, or ordinance now or
hereafter enacted, or if required to comply with the directions or requirements
of any public officer, board or commission, it becomes necessary for Landlord to
acquire permanently all or any portion of the demised premises, Landlord or its
assigns shall have the right to repossess the demised premises, or any portion
thereof, at any time upon thirty days’ written notice to Tenant, and when said
space shall have been so permanently repossessed, Landlord shall, in lieu of any
and all claims for damages, allow Tenant a credit on Tenant’s rent in the
proportion that the rental value of the space taken bears to the rental value of
the whole of the demised premises; provided, however, that if the space taken is
of  such an amount or size as to make the remaining space unusable to Tenant,
then Landlord, upon thirty (30) days’ written notice from Tenant, will endeavor,
if available, to furnish Tenant with comparable space elsewhere in the building
and to place Tenant in such new space, and this lease and each and all of the
terms, covenants and conditions thereof shall thereupon remain in full force and
effect and be deemed applicable to such new space; provided, however, that if
Landlord shall be unable to provide Tenant with such other space, then this
lease shall thereupon cease and terminate.  No exercise by Landlord of any right
herein reserved shall entitle Tenant to damages for any injury or inconvenience
occasioned thereby, nor shall Tenant by reason thereof be entitled to any
abatement in rent (except as above set forth in case of taking of space
permanently.)

 

15.  EMINENT DOMAIN.  Should Landlord, at any time during the continuance in
force of this lease, be deprived of the building in which the demised premises
are situated, or any part thereof, or any part of the land on which the building
or appurtenances are situated, by condemnation or eminent domain proceedings,
this lease shall terminate, at Landlord’s option, on the date when Landlord is
actually deprived of possession of said land or building, or some part thereof,
and thereupon the parties hereto shall be released from all further obligations
hereunder.  Should Tenant, at any time during the continuance in force of this
lease, be deprived of the demised premises or any substantial part thereof
preventing Tenant from using the remainder of the Premises for the purposes
intended under this Lease, by condemnation or eminent domain proceedings, this
lease shall terminate, at Tenant’s option, on the date when Tenant is actually
deprived of possession of the Premises, or said substantial part thereof, and
thereupon the parties hereto shall be released from all further obligations
hereunder.  Upon the termination of this Lease as aforesaid, Landlord shall
thereupon repay to Tenant any rental theretofore paid by Tenant and unearned at
the date of such termination.  Tenant shall not be entitled to any compensation,
allowance, claim or offset of any kind against the Landlord, as damages or
otherwise, by reason of such condemnation or eminent domain proceedings or by
reason of being deprived of the demised premises or the termination of this
lease, and said Tenant does hereby waive, renounce and quit-claim to Landlord
any right in any to any award, judgment, payment or compensation which shall or
may be made or given because of the taking of said premises, or any portion
thereof, by virtue of any such condemnation or eminent domain proceedings,
whether received in any such action or in settlement or compromise thereof by
Landlord, except that Tenant shall have the right to file a separate claim to
recover the value of its personal property in the eminent domain proceedings.

 

16.  USE OF BUILDING.  Tenant shall not be allowed to use the name of the
building in which the demised premises are located or words to that effect, in
connection with any business carried on in said premises (except as Tenant’s
address) without written consent of Landlord.  Tenant shall not engage in any
advertising whatsoever, which in any way shall adversely affect the character of
the building of which the demised premises are a part.  Tenant further covenants
and agrees not to suffer or permit said premises, or any part thereof to be used
in any manner that will injure to impair the structural strength of said
building, and not to suffer or permit to be installed in said premises, any
machinery or apparatus, the weight of vibration of which will tend to injure or
impair the structural strength of said building.

 

17.  SUCCESSORS.  Subject to the aforementioned restrictions on assignment of
this lease on the part of Tenant, the words “Landlord” and “Tenant” as used
herein include, apply to, and bind and benefit the heirs, executors,
administrators, assigns and successors of Landlord and Tenant.  In the event of
any change of name, Tenant agrees to furnish Landlord with a change of business
or corporate name with appropriate supporting documentation.

 

18.  CO-TENANTS. All persons comprising Tenant, together with all assignees and
Subtenants, should Landlord elect to treat said assignees and Subtenants as
Tenants, are to be held and hereby agree to be held jointly and severally
responsible for the payment of rent and the faithful performance of all the
terms, covenants and conditions of this lease.  Landlord shall have the right to
proceed against any person liable under this lease without the necessity of
first proceeding against any other person and without first pursuing any other
remedy.  Payment or refund by Landlord to any person who is one of the Tenants
hereunder of any sums, including but not limited to the security deposit due
under this lease, shall constitute payment or refuse to any persons comprising
Tenant.

 

19.  NON-LIABILITY OF LANDLORD.  Except in the event of Landlord’s negligence or
willful misconduct, Landlord shall not liable to Tenant, or to any other person
or persons whomsoever, and Tenant hereby waives any and all claims for any
damages to the leased premises or for or on account of any loss, damage, theft,
injury to any person or property in or about said premises, or the building of
which the demised premises are a part, or the approaches

 

5

--------------------------------------------------------------------------------


 

or entrances thereto, or on the streets, [ILLEGIBLE], parking areas or corridors
thereof, caused or occasioned by said premises being out of repair, by defects
in said building or said premises or equipment contained therein, including but
not limited to, any security system located in or about the demised premises
whether or not installed by Landlord, or by the failure to keep the same in good
order and  repair, or by fire, gas, water, electricity, failure or malfunction
of the air-conditioning, or by the breaking, overflowing or leaking of roofs,
pipes, or walls of said building, or for any other damage or injury caused by
any acts or events whatsoever beyond the control of landlord, including, but not
limited to, the acts and omissions of other Tenants and invitees of the
building.  Landlord shall not be liable and Tenant hereby waives all claims for
damages that may be caused by Landlord in re-entering and taking possession of
the premises as herein provided.

 

20.  INCREASE OF TAXES AND OPERATING COSTS. Tenant shall pay all taxes assessed
during the term of this lease against Tenant’s personal property and trade
fixtures and against tenant improvements which exceed the building standard
tenant improvements whether installed by Landlord or by Tenant, or in Tenant’s
possession in, upon or about the demised premises.  Tenant shall also pay gross
receipts tax or any excise or other taxes or licenses on or measured by or
allocable to the rent payable hereunder (whether charged to Landlord or to
Tenant, or to either or both of them, and whether or not now customary or within
the contemplation of the parties hereto).  In the event any such taxes or
licenses shall be or have been imposed against the Landlord or the real property
of which the demised premises forms a part, then the amount of such taxes shall
be paid by Tenant, as additional rent upon demand for payment by Landlord.  Said
sum shall be payable in advance in equal monthly installments based upon
Landlord’s estimate of the total amount due.  Said estimated monthly payments
shall be adjusted annually to the actual tax or license due by payment by Tenant
or credit by Landlord of any difference.

 

If, (a) in any property tax fiscal year during the term of this lease Taxes
shall be increased above the Taxes for the base fiscal year, and/or (b) if in
any calendar year during term of this lease Operating Costs shall be increased
above those in effect during the base year, both as hereinafter defined, Tenant
shall pay to Landlord, upon receipt of a statement therefor and in the manner
hereinafter set forth, as additional rent, 24.82% of the amount of such increase
in Taxes and 24.82% of the amount of increase in Operating Costs.

 

A.  Definitions.  (1) “Taxes” shall mean taxes and assessments upon or with
respect to the building of which the demises premises forms a part, ancillary
parking facilities servicing the building, and land upon which they are located
including but not limited to drive-ways, landscaped areas and courtyard entrance
areas (in this Article collectively referred to as the “land and/or
improvements”), imposed by Federal, State or local governments.  If, because of
any change in the method of taxation of real estate, any tax or assessment is
imposed upon Landlord or upon the owner of the land and/or improvements, or upon
or with respect to the land and/or improvements or the rents or income
therefrom, in substitution of or in lieu of any tax or assessment which would
otherwise be a real estate tax, such other tax or assessment shall be deemed to
be a real estate tax.  In case there shall be a reduction of the assessed
valuation on the land and/or improvements for any fiscal year which affects the
taxes in any year for which a rent adjustment shall have been made, the rent
adjustment shall be recalculated on the basis of the revised assessed valuation
and Landlord will credit against the rent next becoming due from Tenant such
sums as may be due to Tenant by reason of the recalculation, less the expenses
and costs incurred in effecting such reduction, including but not limited to
attorneys fees, Property Tax Consultants fee, and other professional fees
provided that such rent adjustment shall not reduce the rent payable hereunder
below the basic monthly rent payable as set forth in Article 2 of this lease. 
During the first five (5) years of the Lease Term, “Taxes” shall not include any
increase in property taxes resulting from any transfer or conveyance of the
realty of which the demised premises forms a part or from any transfer or
conveyance of any ownership interest in any entity owning said realty or any
part thereof. During the last five (5) years of the lease Term, “Taxes” shall
include any property taxes resulting from any transfer or conveyance of the
realty of which the demised premises forms a part or from any transfer or
conveyance of any ownership interest in any entity owning said realty or any
part thereof, even if said transfer or conveyance occurs during the first five
(5) years of the Lease Term. (2) “Operating Costs” shall mean (a) wage and labor
costs applicable to persons engaged in the management, operations, maintenance,
overhaul, improvement or repair of the land and/or improvements, whether said
persons be employed by Landlord or by an independent contractor, with whom
Landlord shall have contracted or may contract for such services.  It is hereby
understood that any increase or decrease in the hours of employment or the
number of paid holidays, or vacation days, social security taxes, unemployment
insurance taxes and the costs, if any, of providing disability, hospitalization,
medical welfare, pension, retirement or other employee benefits imposed by law
or by any collective bargaining agreement, or any voluntary employee benefit
plans, applicable with respect to such employees, shall correspondingly affect
the wage and labor costs; and (b) cost of utilities, fuel, supplies, all
insurance, service contracts, improvements (excluding the interior of tenant
spaces) of or on the land and/or improvements, amortized over the useful life of
such improvements in accordance with generally accepted accounting principles;
and (c) such other items as are customarily included in the cost of managing
(including but not limited to management fees), operating (including but not
limited to ground rent), maintaining (including but not limited to cleaning and
janitorial services), overhauling, improving and repairing the land and/or
improvements in accordance with generally accepted accounting or management
principles or practices.

 

Notwithstanding anything to the contrary in the definition of ‘Operating Costs’,
Operating Costs shall not include the following:

 

(i)  Any ground lease rental (but rental and other access fees on the access
tunnel to the Pershing Square Garage are included in operating costs);

(ii)  Capital expenditures required by Landlord’s failure to comply with laws
enacted on or before the date the Building’s Temporary Certificate of Occupancy
is validly issued;

(iii)  Costs incurred by Landlord with respect to goods and services (including
utilities sold and supplied to tenants and occupants of the Building) to the
extent that Landlord is entitled to reimbursement for such costs;

(iv)  Costs incurred by Landlord for the repair of damage to the Building to the
extent that Landlord is reimbursed by insurance proceeds;

(v)  Costs, including permit, license and inspection costs, incurred with
respect to the installation of tenant improvements made for new tenants in the
Building or incurred in renovating or otherwise improving, decorating, painting
or redecorating vacant suites for tenants or other occupants of the Building;

(vi)  Depreciation and amortization (except as otherwise provided herein to be
includable in operating expenses);

(vii)  Leasing commissions, attorneys’ fees, and other costs and expenses
incurred in connection with negotiations or disputes with present or prospective
tenants or other occupants of the Building;

(viii)  Wages incurred in connection with the operation of the parking
structure;

(ix)  Costs of a capital nature, including without limitation, costs incurred by
Landlord for alterations which are considered capital improvements, (but capital
repairs and capital replacements, and capital equipment and capital tools
purchased by Landlord to enable Landlord to supply services Landlord might
otherwise contract for with a third party, shall be included in operating
expenses in accordance with generally accepted accounting principles,
consistently applied);

(x)  Expenses in connection with services or other benefits which are not
provided to Tenant or for which Tenant is charged for directly or which are
selectively provided to another tenant or occupant of the Building;

(xi)  Interest, points and fees on debt or amortization on any mortgage or
mortgages encumbering the Building or the land on which the Building

 

6

--------------------------------------------------------------------------------


 

is located;

(xii)  Expenses and costs not normally, in accordance with generally accepting
accounting principles, included in Operating Costs by landlords of first-class
institutional office Buildings;

(xiii)  Advertising and promotional expenditures;

(xiv)  Any bad debt loss, rent loss, or reserves for bad debts or rent loss;

 

The following shall also be excluded from the taxes and operating costs: 
Federal and State income taxes imposed on Landlord’s net income and any and all
costs of any expenses to procure tenants for the building, including but not
limited to brokerage commissions, legal fees, and remodeling costs of suites.
(3) “Base Year” shall mean (a) for computation of Tax increases, the fiscal tax
year ended June 30th, 1997, and (b) for computation of Operating Cost increases,
the calendar year 1997. (4) “Subsequent Year” shall mean each and every tax or
calendar year, as the case may be, following the base year failing wholly or
party within the term of this lease.

 

B.  Statements for TENANT.  On or about the 1st day of April, in each and every
Subsequent Year, and within ninety (90) days after the expiration or earlier
termination of the term of this lease, Landlord will furnish to Tenant a
comparative statement which shall show a comparison of all pertinent costs,
either actual or estimated, and information applicable to the Taxes in the Base
Year and in the current tax year and applicable in Operating Costs in the Base
Year and in the calendar year preceding the year in which the comparative
statement is submitted, and the amount, if any, of the increased in Taxes and
Operating Costs and the amount thereof to be paid by Tenant.  In the event that
the Building is not at least ninety-five percent (95%) occupied during any Base
Year or Subsequent Year, then the costs for such year, either actual or
estimated, shall be adjusted and increased to reflect what expenses would have
been, had such occupancy been ninety-five percent (95%) during such entire
year.  The failure of Landlord to furnish a comparative statement for any year
in accordance with this Paragraph B shall be without prejudice to the right of
Landlord to furnish comparative statements in subsequent years.  In the event
that Landlord shall, for any reason, be unable to furnish a comparative
statement on or about April 1st of any year, or within ninety (90) days after
the expiration or earlier termination of this lease, Landlord may furnish such
statement as soon thereafter as practicable, with the same force and effect as a
comparative statement would have had, if delivered as aforesaid.

 

C.  Payment of Increase in Rent.  (1) The payment of any additional rent on
account of Taxes and Operating Cost increase, pursuant to the provisions of this
Article 20 shall be made as follows:  On the first day of the month following
the furnishing of a comparative statement, Tenant shall pay to landlord as
additional rent (a) a sum equal to 1/12th of Tenant’s share of tax increase
multiplied by the number of months then elapsed from the date commencing with
the 1st day of the current fiscal tax year up to the date of the comparative
statement (less and payments made in advance under the last previous comparative
statement submitted, if any) plus (b) a sum equal to 1/12th of Tenant’s share of
Operating Costs increase multiplied by the number of months then elapsed from
the date commencing with the first day of the preceding calendar year up to the
date of the comparative statement (less any payments made in advance under the
last previous comparative statement submitted, if any), plus (c) in advance,
1/12th of such share of both Tax and Operating Cost increases with respect to
the then current month, and each month thereafter as additional rent until a
different comparative statement shall be submitted as above provided. (2) When
the next comparative statement is submitted by Landlord to Tenant, in the event
than such comparative statement shall show an increase in Taxes and/or Operating
Costs which shall be different from the increase paid or which was to be paid in
advance under the last previous comparative statement, then the additional rent
that had been or was to be paid in advance on account of Taxes and Operating
Cost increases, shall be increased or decreased accordingly. (3) The additional
rent due to Landlord or any credit due to Tenant, as disclosed by the
comparative statement furnished Tenant, shall be paid or credited within Ten
(10) days after the furnishing of such comparative statement. (4) In the Event
Tenant should dispute any cost items in any comparative statement furnished by
Landlord pursuant to this Article, Landlord and Tenant specifically agree that
provided Tenant is not otherwise in default in the payment of the basic monthly
rent under this lease and Tenant first deposits with Landlord the total sum in
dispute hereunder, the cost items in dispute shall be submitted to an
independent Certified Public Accountant engaged by Landlord and reasonably
approved by Tenant, for audit and verification of the cost items disputed, and
the finding and determination of said independent Certified Public Accountant,
shall be deemed conclusively correct, final and binding between parties hereto
without further remedy or recourse to legal proceedings.  In the event such
audit discloses that the aggregate of the true amount of such cost items as
verified is within three per cent (3%) of the aggregate items disputed, Tenant
shall pay the cost of such audit, which shall be in accordance with the
reasonable charges generally prevailing for such work.  Sums payable under this
Article are deemed independent additional rent and are payable in addition to
the rental specified in Article 2 of this lease, any guaranteed minimum monthly
rental, and any percentage rental payable under this lease.

 

D.  Arbitration.  Provided Tenant is not otherwise in default in the payment of
the basic monthly rent under this lease, the interpretation, construction,
performance, or breach of this Article 20, may be settled by arbitration
pursuant to the rules and regulations of the American Arbitration Association. 
Either party requesting arbitration under this Article 20 shall make a demand on
the other party by registered or certified mail with a copy to the American
Arbitration Association.  It is a condition precedent to Tenant’s right to
arbitration that Tenant first deposit with Landlords the total amount of the sum
in dispute.  The arbitration shall take place as noticed by the American
Arbitration Association regardless of whether one of the parties fails or
refuses to participate.  In no event shall any sum payable hereunder be withheld
by Tenant pending completion of such arbitration.

 

21.  GENDER.  In this lease, whenever the context so requires, the masculine
gender herein used shall include the feminine or neuter and the singular number
shall include the plural.  The captions set forth in the various Articles of
this lease are for identification and convenience only and are not intended to,
and shall not be deemed to limit or expand the contents of the respective
Article.  If Tenant is a corporation, Tenant agrees to provide Landlord, upon
execution of this lease by Tenant, with a notarized copy of corporate resolution
authorizing the Tenant corporation to execute this lease and any appurtenant
documents.

 

22.  SUBORDINATION.  Tenant expressly agrees that at the sole option of
Landlord, this lease shall be either subject and subordinate, or paramount, to
all ground or underlying lease, mortgages.  Deeds of Trust, or any other
encumbrances now placed or which may be placed in the future upon the real
property of which the demised premises are a part by the owners thereof, and to
all renewals, modifications, replacements or extensions thereof.  And Tenant
further agrees that, whenever requested to do so by Landlord, Tenant will
execute, sign and deliver any documents required to effectuate such
subordination or superiority.  Tenant shall, upon request from Landlord, execute
and deliver to Landlord any certificate or other instrument stating the date
this lease will terminate, the date to which rent has been paid, that this lease
is in full force and effect without modification, and that Tenant has no rights
of deduction or offset hereunder or, if this lease has been modified or if
Tenant claims a deduction or offset hereunder, stating the effect of such
modification and/or the claimed deduction or offset.  Tenant hereby irrevocably
constitutes and appoints Landlord as Tenants’ attorney in fact to execute (and
to deliver to any third party) any documents required to effect such
subordination or superiority and nay such certificate or instrument for an on
behalf of Tenant.  If Tenant shall have failed to do so within ten (10) days
after request therefore by Landlord, and in such event Landlord shall be
conclusively deemed not in

 

7

--------------------------------------------------------------------------------


 

default under this lease.  Any right, either expressed or implied, to quiet
enjoyment of the premises which Tenant may have under this lease shall be
subject to any subordination of this lease under this Article.

 

Notwithstanding anything to the contrary in the foregoing, Landlord agrees that
it shall reasonably cooperate with and assist Tenant in Tenant’s obtaining a
lender’s standard form Non-Disturbance Agreement by requesting such an agreement
from the lender on behalf of Tenant.  Any and all costs and expenses incurred in
obtaining a Non-Disturbance Agreement shall be Tenant’s sole responsibility,
including but not limited to any fees or costs imposed by the lender and any and
all attorneys’ fees incurred by Tenant or Landlord.  Any negotiations or
modifications of lender’s standard form Non-Disturbance Agreement shall be
Tenant’s sole responsibility.

 

23.  DELAY IN OCCUPANCY.  Tenant, agrees that, in the event Landlord does not
deliver to Tenant timely possession of the demised premises at the commencement
of the term, due to failure of a previous tenant to promptly vacate the
premises, or due to delays of Landlord or its contractor in completing the
remodeling of the premises, or due to any other delays, Landlord shall not be
liable for any damage caused thereby; nor shall this lease be void or voidable
if possession is given to Tenant within one hundred twenty (120) days after the
date set for commencement of this lease, but in no event shall Tenant be liable
for rent until such time as Landlord offers to deliver possession of said 
premises to Tenant.  However, the term hereof shall not be extended by such
delay.  If Tenant, with Landlord’s consent, takes possession of the demised
premises prior to the commencement of this lease, then Tenant shall be subject
to all the covenants and conditions hereof and shall pay rent for the period
ending with the commencement of said term at the monthly rate prescribed for the
first month of the said term.  In the event that the delay in delivering to
Tenant possession of said premises at the commencement of said term is caused by
Tenant, rentals shall nevertheless commence on the date set out in this lease
for the commencement of the term of this lease.

 

24.  CONDITIONS OF COVENANTS.  Each and all of the provisions of this lease are
conditions precedent to be faithfully and fully performed and observed by Tenant
to entitle Tenant to obtain and continue in possession of the premises
hereunder, said conditions are also covenants on the part of Tenant and time of
performance of each is of essence of this agreement.

 

25.  ATTORNEYS’ FEES  If any action or actions be commenced for the breach of
any covenants or conditions of this lease, or for any rent, or any other action
arising out of this lease, or for the possession of said premises, or if
arbitration of Article 20 is requested by either party hereto, or if Landlord
necessarily intervenes in, or becomes a party, or is made a party to, any action
or actions accruing out of this lease in order to protect is rights, then losing
party will pay to prevailing party a reasonable attorney’s fee in such action or
actions, which fee shall be fixed by the court in such action.  As a further
inducement to Landlord to make this lease and in consideration thereof, Landlord
and Tenant covenant and agree that in any action or proceeding arising out of,
under or by virtue of this lease, Landlord and Tenant do hereby waiver trial by
jury.

 

26.  BUILDING RULES.  Tenant covenants that Tenant, together with all persons
entering and/or occupying the demised premises shall keep and perform each and
all of the rules and regulations of the building hereinafter set forth which are
hereby referred to and made a part hereof.  Landlord shall have the right to
amend said rules and to make other and different reasonable rules and
regulations as in Landlord’s reasonable judgment may from time to time be
necessary for the management, safety, care and cleanliness of the premises, and
for the preservation of good order therein, as well as for the convenience of
other occupants and tenants therein.  Such rules and regulations may reasonably
limit, restrict and regulate the privileges of tenants in the said building, and
all such rules and regulations so made by Landlord, after notice thereof to
Tenant, shall be binding upon Tenant and become conditions of Tenant’s tenancy
and covenants on the part of and to be performed by Tenant.  Violation of any
such rules and regulations may be deemed a breach of this lease by Tenant. 
Landlord shall not be responsible to Tenant or to any other person for the
non-observance or violation of the rules and regulations by any other tenant or
person.

 

27.  WAIVER.  No modification, alteration or waiver of any term, covenant or
condition of this lease shall be valid unless in writing subscribed by the
Landlord or by any officer of Landlord authorized in writing.  No waiver of a
breach of any covenant or condition shall be valid unless in writing subscribed
by the Landlord or by any officer of Landlord authorized in writing.  No waiver
of a breach of any covenant or condition shall be construed to be a waiver of
any succeeding breach.  Not act, delay or omission done, suffered or permitted
by landlord shall be deemed to exhaust or impair any right, remedy or power of
Landlord hereunder.  Landlord shall have the right to accept any rental payment
tendered by Tenant for lesser amounts than the full rental due without waiver of
the balance due from Tenant, and in this regard Landlord shall have the right to
deposit any checks tendered by Tenant regardless of any restrictive notations or
endorsements placed thereon by Tenant or set forth in any accompanying
transmittal without waiver of the balance due Landlord.  Landlord’s acceptance
of the keys to the premises shall not constitute a surrender or termination of
this lease.  A surrender or termination of this lease can only be effected by
way of written agreement between the parties.  This agreement contains the
entire contract between the parties hereto, and there are no oral or other
agreements between Tenant and Landlord with regard to this lease, except those
expressly set out herein, and no representative or officer of Landlord has any
power to change, modify or make any other terms or representations whatsoever
than those herein set forth.  Tenant hereby waives the provisions of Sections
1932, 1941, 1942 and subdivision (4) of Section 1933 of the Civil Code of the
State of California and any and all other statutes or laws permitting a tenant
to make repairs at the expense of the landlord or to terminate a lease by reason
of the condition of the premises or any part thereof.  Should any part, clause,
provision or condition of this lease be held to be void, invalid or inoperative,
such invalidity shall not affect any other clause, provision or condition
hereof, but the remainder of this lease shall be effective as through such
invalid clause, provision or condition had not been included herein.

 

28.  COVENANT BY TENANT.  HAZARDOUS MATERIALS.  Tenant covenants to hold
Landlord free and harmless from all loss or damage resulting from Tenant’s
violation of any term or provision of this lease, including but not limited to
attorney fees and court costs.

 

Tenant further covenants to hold Landlord free and harmless from the use, misuse
or neglect of said premises or appurtenances and expressly waives, in favor of
Landlord, all claims arising out of any alleged defective or unsafe condition
thereof, unless the same was caused by the negligence or willful misconduct of
Landlord.

 

Tenant agrees to pay for all damages which may be caused to Landlord or the
building in which the demised premises are situated or to any tenant or occupant
thereof by any act or failure to act of Tenant or any of Tenant’s invitees,
contractors, agents, guests, visitors or employees, and Tenant further agrees
not to use or suffer to be used the demised premises in any manner which will
increase the present rate of premium for insurance on said building, or cause a
cancellation of any insurance policy relating to said building (Landlord
acknowledges that Tenant’s existing banking operations do not violate this
restriction on the use of the Premises), or keep or suffer to be kept therein
any gasoline, distillate, petroleum, hazardous substances or explosive
products.  Tenant agrees during the entire term to take good care of the demised
premises and to keep the interior thereof in good order, repair and conditions,
natural deterioration with careful use and injury by fire, the elements and acts
of God excepted.

 

Tenant and Landlord hereby represent and warrant that no real estate broker nor
any other person other than Landlord, its agents and employees, has been
involved in the securing and negotiation of this lease, nor is any broker or any
other person entitled to any commission, finder’s fee, nor any other

 

8

--------------------------------------------------------------------------------


 

payment as a result of Tenant’s execution of this lease.

 

Tenant shall not use, generate, manufacture, produce, store, treat or dispose of
on, under or about the Leased Premises or the Building, or any part thereof, any
pesticides, fungicides, solvents, herbicides, flammable explosives, asbestos,
radioactive materials, hazardous wastes, toxic substances or related injurious
materials, whether injurious by themselves or in combination with other
materials (collectively, “Hazardous Materials”).  As used in this Paragraph 7.C,
Hazardous Materials shall include but not be limited to substances defined as
“hazardous substances”, “hazardous materials”, or “toxic substances” in the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, 42 U.S.C. Section 9601, et seq.; the Hazardous Materials Transportation
Act, 49 U.S.C. Section 1801, et seq.; the Resource Conservation and Recovery
Act, 42 U.S.C. Section 6901 et seq.; and those substances defined as “hazardous
wastes” in Section 25117 of the California Health & Safety Code or as “hazardous
substances in section  20316 of the California Health and Safety Code; and in
the regulations adopted and publications promulgated pursuant to said laws. 
California Health and Safety Code Section 25359.7 (b) requires any tenant of
real property who knows, or has reasonable cause to believe, that any release of
a hazardous substance has come to be located in, on or beneath such real
property to give written notice of such condition to the owner thereof.  Tenant
shall comply with requirements of Section 25359.7 (b) and any successor statute
thereto and with all other statutes, laws, ordinances, rules, regulations and
orders of governmental authorities with respect to hazardous substances.

 

Tenant shall indemnify, defend (by counsel reasonably acceptable to Landlord),
protect, and hold Landlord, and each of Landlord’s partners, employees, agents,
attorneys, successors and assigns, free and harmless from and against any and
all claims, liabilities, penalties, forfeitures, losses or expenses (including
attorneys’ fees) or death of or injury to any person or damage to any property
whatsoever, arising from or caused in whole or in part, directly or indirectly
by (a) Tenant’s possession in, on, under or about the Leased Premises or
discharge in or from the Leased Premises of any Hazardous Materials or Tenant’s
use, analysis, storage, transportation, disposal, release, threatened release,
discharge or generation of Hazardous Materials to, in on, under, about or from
the Leased premises or the Building, or (b) Tenant’s failure to comply with any
Federal, State, County, Municipal, local or other law, rule, ordinance and
regulation now or hereafter in effect relating to the industrial hygiene,
environmental protection, use, analysis, generation, manufacture, purchase,
transportation, storage and disposal of hazardous, toxic, contaminated,
polluting and radioactive matter, substances and wastes.  Tenant’s obligations
hereunder shall include, without limitation, and whether foreseeable or
unforeseeable, all costs of any required or necessary repair, cleanup,
detoxification or decontamination of the Leased Premises or the Building, and
the preparation and implementation of any closure, remedial action or other
required plans in connection therewith, and shall survive the expiration or
earlier termination of the Lease.  For purposes of the release and indemnity
provisions hereof, any acts or omissions of Tenant, or by employees, agents,
assignees, contractors or subcontractors of Tenant or others acting for or on
behalf of Tenant (whether or not they are negligent, intentional, willful or
unlawful) shall be strictly attributable to Tenant.

 

29.  DEFAULT.  A.  It shall, at Landlord’s option, be deemed a breach of this
lease if (1) Tenant defaults (a) in the making of any payment of money pursuant
to this lease, or (b) in fulfilling any other term, covenant, condition,
provision, or agreement of this lease if said default under this Article 29
continues to exist at the expiration of thirty (30) days after notice thereof
given by Landlord to Tenant, or (2) (Intentionally deleted.  Any references to
this subparagraph 2 in this Lease shall be deemed to refer to subparagraph (3)
which follows); (3) Tenant shall cease to occupy or conduct business in Suite
100 and/or the Second Floor Premises during customary banking hours, or if
Tenant shall remove substantially all of Tenant’s furniture of furnishings
therefrom, or (4) Tenant shall fail to move into or take possession of demised
premises within fifteen (15) days after Landlord offers the premises for
occupancy or (5) any execution or attachment shall be issued against Tenant or
any of Tenant’s property or (6) the demised premises shall be taken or occupied
or attempted to be taken or occupied by someone other than Tenant or (7) Tenant
shall default with respect to any other lease between (a) Landlord and Tenant,
or (b) any parent company or subsidiary company or affiliate or agent of
Landlord or Tenant or (8) Tenant assigns or otherwise transfers substantially
all of the assets used in connection with the business conducted in demised
premises.

 

B.  In the event that Landlord elects, pursuant to paragraph A of this Article,
to declare a breach of this lease, then Landlord shall have the right to give
Tenant fifteen (15) days notice of intention to end the term of this lease and
thereupon, at the expiration of said fifteen (15) days, the term of this lease
shall expire as fully and completely as if that day were the day herein
definitely fixed for the expiration of the term hereof and Tenant shall then
quit and surrender the demised premises to Landlord, but Tenant shall remain
liable as hereinafter provided.  If Tenant fails to so quit and surrender the
demised premises as aforesaid, Landlord shall have the right, without notice to
re-enter demised premises and dispossess Tenant and the legal representatives of
Tenant and all other occupants of demised premises by unlawful detainer or other
summary proceedings, or otherwise, and remove their effects and regain
possession of demised premises (but Landlord shall not be obligated to effect
such removal).

 

C.  In the event of any breach of this lease by Tenant (and regardless of
whether or not Tenant has abandoned the demised premises), this lease shall not
terminate unless Landlord, at Landlord’s option, elects at any time when Tenant
is in breach of this lease to terminate Tenant’s right to possession as provided
in Paragraph B and of this Article or, at Landlord’s further option, by the
giving of any notice (including but not limited to any notice preliminary or
prerequisite to the bringing of legal proceedings in unlawful detainer)
terminating Tenant’s right to possession.  For so long as this lease so
continues in effect, Landlord may enforce all of Landlord’s rights and remedies
under this lease, including the right to recover all rent as it becomes due
hereunder.  For the purposes of this Paragraph C, the following shall not
constitute termination of Landlord’s right to possession; (1) acts of
maintenance or preservation or efforts to relet demised premises, or (2) the
appointment of a receiver upon initiative of Landlord to protect Landlord’s
interest under this lease.

 

D.  In the event of termination of this lease or termination of Tenant’s right
to possession (as the result of Tenant’s breach of this lease or pursuant to
Article 30 (Bankruptcy), landlord shall have the right: (1) To remove any and
all persons and property from demised premises pursuant to such rights and
remedies as the laws of the State of California shall then provide or permit,
but Landlord shall not be obligated to effect such removal.  Such property may,
at Landlord’s option, be stored or otherwise dealt with as such laws may then
provide or permit, including but not limited to the right of Landlord to store
the same, or any part thereof, in a warehouse or elsewhere at the expense and
risk of and for the account of Tenant, (2) To recover from Tenant damages which
shall include but not be limited to: (a) The worth, at the time of award, of the
unpaid rent (including but not limited to increases in rent pursuant to
Article 20 even if determined at a later date) which have been earned at the
time of termination; (b) The worth, at the time of award, by which the unpaid
rent (including but not limited to increases in rent pursuant to Article 20 even
if determined at a later date) which would have been earned after termination
until the time of award exceeds the amount of such rental loss that the Tenant
proves could have been reasonably avoided; (c) The worth, at the time of award,
of the amount by which the unpaid rent (including but not limited to increases
in rent pursuant to Article 20 even if determined at a later date) for the
balance of the term after the time of award exceeds the amount of such rental
loss that Tenant proves could have been reasonably avoided for the same period;
and (d) Such reasonable expenses as landlord may incur for legal actions,
attorney’s fees, court costs, for reletting (including but not limited to
advertising), brokerage fees, for putting demised premises in good order,
condition and repair, for preparing the same for reletting (including but not
limited to any remodeling, renovations or alterations of the premises), and for
keeping demised premises in good order, condition and repair (before and after
Landlord has prepared the same for reletting), and all reasonable costs
(including but not limited to attorneys’ and receivers’ fees) incurred in
connection with the appointment of and performance by any receiver and any other
amount necessary to compensate Landlord for all the detriment approximately
caused by Tenant’s failure to perform these obligations under the lease or which
in the ordinary course of things would be likely to result therefrom.  The
“worth of at the time or award” shall include interest at the maximum legal
rate. (3) To enforce, to the extent permitted by the laws of the State of
California then in force

 

9

--------------------------------------------------------------------------------


 

and effect, any other rights or remedies set forth in this lease or otherwise
applicable hereto by operation of law or contract.

 

E.  In the event of a breach by Tenant of any of the terms, covenants,
conditions, provisions or agreements of this lease Landlord shall additionally
have the right of injunction.  Mention in this lease of any particular remedy
shall not preclude Landlord from any other remedy, at law or in equity.

 

F.  Tenant hereby expressly waives any and all rights of redemption granted by
or under any present or future law in the event of Tenant’s being evicted or
dispossessed or any cause, or in the event of Landlord’s obtaining possession of
demised premises, by reason of the violation by Tenant of any of the terms,
covenants, conditions, provisions or agreements of this lease, or otherwise.

 

G.  Any amount due to Landlord not paid when due shall bear interest at the
maximum rate then allowable by law from the date due.  On any amounts not paid
within twenty-five (25) days from the date due, Tenant shall pay Landlord a late
charge of five (5%) per month for Landlord’s administrative expenses, plus the
amount of legal costs and attorney’s fees incurred by Landlord prior to trial
for the collection of such delinquent rent.  Landlord shall have the right to
apply the first monies received from Tenant to late charges and interest. 
Payment of such interest and late charges shall not excuse or cure any default
by Tenant under this lease.  Interest shall not be payable on late charges.

 

30.  BANKRUPTCY.  If, at any time during the term of this lease, in any judicial
action proceeding in any court against Tenant, a receiver or other officer or
agent abe appointed to take charge of said premises or the business conducted
therein and shall be in possession thereof, or if this lease or the interest or
estate created thereby vest in any other person or persons by operation of law
or otherwise, except by consent of Landlord, or in the event of any action taken
by or against Tenant under the federal bankruptcy laws or other applicable
statutes of the United States, or any state, or if Tenant shall make an
assignment for the benefit of creditors, or if an attachment or execution is
levied upon Tenant’s property or interest under this lease which is not
satisfied or released within thirty (30) days thereafter, the occurrence of any
such event shall be deemed to be a breach of this lease by Tenant, and Landlord
shall have the rights herein provided in the event of any such breach, including
the right, at Landlord’s option, to terminate this lease immediately and enter
said premises and remove all persons and property therefrom.  Notwithstanding
the foregoing, in the event Tenant is ever subjected to the jurisdiction of the
Federal Deposit Insurance Corporation or any other federal or state banking
authority and pursuant thereto Tenant or such authority continues to pay the
rent pursuant of this Lease, then this Lease shall not terminate pursuant to the
provisions of this Article so long as the rental and other provisions of this
Lease are performed.

 

31.  ACCEPTANCE.  Tenant agrees that, upon substantial completion of said
premises and/or upon Landlord’s offer to deliver the same for occupancy by
Tenant, Tenant will accept said premises and take possession thereof.  The entry
of the Tenant into the possession of the demised premises shall be conclusive
acknowledgement on Tenant’s part of Tenant’s acceptance of the premises and that
they are in good and tenantable condition, except as to latent defects not
apparent by reasonable visual inspection and reasonable punchlist items.  At the
expiration or sooner termination of this Lease, Tenant shall deliver the demised
premises to Landlord, clean and in a state of repair in which said premise
existed at the commencement of the term hereof with tenant improvements accepted
by Landlord under the provisions of Article 7, reasonable wear and tear
excepted.  There are no representations or warranties of Landlord as to the
condition or state of repair of the premises except as expressly stated in this
lease.  Tenant’s failure to accept the premises upon Landlord’s offer of
delivery shall in no way postpone the commencement of this lease or Tenant’s
obligation to pay rental hereunder.

 

32.  COMPLIANCE.  Tenant shall, at Tenant’s expense, comply with all laws,
rules, orders, ordinances, regulations and requirements or municipal, state and
federal governments, boards and authorities relative to the Tenant’s occupancy
of the demised premises or to the business to be conducted therein.  Landlord
shall, at Landlord’s expense, comply with all laws, rules, orders, ordinances,
regulations and requirements or municipal, state and federal governments, boards
and authorities (herein collectively referred to as the “requirements and
authorities”) relative to the leasing and general operations of the Building,
exclusive of the requirements and authorities relative to each and all of the
tenant’s occupancies of premises within the Building or to the business’s
conducted by such tenants.  Tenant will keep the said premises in a clean and
orderly condition and in accordance with all laws and ordinances and the
direction of all public officers, and, as far as reasonably possible, shall keep
all immoral and disreputable persons out of said premises to the end that the
reputation of the demised premises and the said building as a first class office
building may be preserved.  No trade, occupation, game or business shall be
conducted upon said premises which shall be unlawful or of unethical character. 
The demised premises shall not be used for cooking (except only for incidental
microwave cooking of employees lunch and snacks in a non-public area of the
Premises), lodging, sleeping or for immoral purposes and no objectionable noise,
vibration or odor shall be permitted to escape from said premises.  Tenant shall
not install not maintain vending machines on the demised premises without
Landlord’s prior written permission, nor engage in any activity which landlord’s
Certificate of Occupancy relating thereto.

 

33.  CALIFORNIA LAW.  The provisions of this lease shall be construed and
interpreted in accordance with the laws of the State of California.  The
language in all parts of this lease shall be construed in all cases according to
its fair meaning and not strictly for or against either Landlord or Tenant. 
This lease shall be deemed to jointly prepared by both of the parties hereto,
and any ambiguities or uncertainties herein shall not be construed for or
against either of the parties hereto.

 

34.  TRANSFER OF LANDLORD’S INTEREST.  The term “Landlord” as used in this
lease, insofar as covenants or obligations on the part of Landlord are
concerned, shall be limited to mean and include only the owner, or owners, at
the time in question, of the fee or the ground lease on the demised premises and
in the event of any transfer of the title to such Proprietary interest, the
Landlord named herein (and in case of any subsequent transfers or conveyances,
the then Grantor), their employees and agents shall be automatically freed and
relieved from and after the date of such transfer or conveyance of all personal
liability with respect to the performance of any covenants or obligations on the
part of Landlord contained in this lease thereafter to be performed; provided,
that any funds in the hands of such Landlord or the then Grantor at the time of
such transfer in which Tenant has an interest shall be turned over to the
Grantee, and any amount then due and payable to Tenant by Landlord or the then
Grantor under any provision of this lease shall be paid to Tenant, it being
intended hereby that the covenants and obligations contained in this lease on
the part of Landlord shall, subject as aforesaid, be binding upon Landlord, its
successors and assigns only during and in respect to their successive periods of
ownership.  Any liability that arises form Landlord’s negligence during its
period of ownership and that remains unsatisfied at the expiration of said
period of ownership, shall survive the expiration of the period of ownership.

 

35.  FORCE MAJEURE.  Any act of the Landlord or Tenant required by this lease to
be done within a specified time (except for the payment of rent and other sums
deemed rent) shall be subject to excusable delays.  The term “excusable delays”
shall be deemed to mean any delays caused by or due to fire, the elements of
nature, casualties, strikes, lockouts or other labor troubles, governmental
regulations, shortages of material, or supplies, or any cause, whether similar
or dissimilar to the foregoing beyond the control of the performing party which
affects the performance of that party.  Neither party shall be liable to the
other, in damages or otherwise for any such excusable delays.  Landlord shall
not be deemed in default hereunder, for any failure, suspension, stoppage or
interruption of any public utility services, air conditioning or elevator
service, caused by repairs, replacements, riots, strikes, labor disputes, fire
explosion, earthquake, floods, rain storms, war, insurrection failure of any
public utility to furnish service for any reason whatsoever (including, but not
limited to any rationing or reduction in service due to any Energy or Natural
Resource Conservation Act or Agency, or any Environmental Protection Act or
Agency.

 

10

--------------------------------------------------------------------------------


 

or any other similar or dissimilar act, statute, ordinance, regulation or
directive of any federal, state, county, municipality, or any other governmental
or quasi-governmental agency, or of any public utility or any other public or
private agency or entity vested with the power to curtail service as a means of
conserving or controlling the consumption of water, gas, electricity or any
other utility, or any other energy or energy product, or natural resource, or
any product or service), act of God, accidents or any other similar or
dissimilar causes beyond the reasonable control of Landlord; not shall such
failure or reduction constitute an eviction.  There shall be no abatements of
rent by reason of any such failure or reduction.

 

36.  TAXES, ASSESSMENTS AND OTHER CHARGES.  In addition to rental, operating
cost increases and any charges for utilities or services payable under this
lease.  Landlord may at any time during the term of this agreement increase the
service or utilities charges payable as additional rent to reflect any and all
expenses costs (including but not limited to costs to secure any alternate
source of utilities, energy, products or service), improvements, taxes,
assessments, charges, subcharges or penalties which Landlord is subject to or
required to make after the execution date of this lease pursuant to any Energy
or Natural Resource Conservation Act or Agency, or any Environmental Protection
Act or Agency, or any other similar or dissimilar act, statute, ordinance,
regulation or directive of any federal, state, county, municipality, or any
other governmental or quasi-governmental agency, or any public utility of any
other public or private agency or entity vested with the power to impose taxes,
assessments, charges, surcharges or penalties as a means of conserving or
controlling the consumption of water, gas, electricity or any other utility, or
any other energy or energy product, or natural resource, or any product or
service, whether or not such taxes, assessments, charges, surcharges or
penalties are based upon or applied (either directly or indirectly) to any
utility, product or service charge.  Such increase to Tenant shall be based upon
a proportion of the sum due as determined by Landlord, to be reasonably
applicable to Tenant and shall be due and payable within ten (10) days after
billing by Landlord.  In any event, Tenant shall pay all such taxes,
assessments, expenses, charges, or surcharges that are imposed directly against
Tenant.

 

Tenant shall pay Tenant’s Percentage Share (as specified in Article 20) of any
special assessment levied upon the building, improvements or real property upon
which the demised premises are located by the Los Angeles Rapid Transit District
(or any other governmental entity having the authority to impose such
assessment) (the “Metrorail Assessment”).  Tenant shall pay Tenant’s Percentage
Share of the Metrorail Assessment in equal monthly installments as the same are
billed by Landlord to Tenant.  Landlord may require that the final installment
be due and payable on the first day of the month in which the Metrorail
Assessment is due.  Tenant’s obligation requires Tenant to pay Tenant’s
Percentage Share of the entire Metrorail Assessment for each calendar year of
the Term and is not limited to Tenant’s Percentage Share of any annual increases
made, from time to time, to the Metrorail Assessment.  If the bill for the
Metrorail Assessment specifies that it applies to a given period of time. 
Tenant’s obligations shall be amortized to the extent the Term of this Lease
does not include all such period.

 

Tenant shall pay Tenant’s Percentage Share (as specified in Article 20) of any
special assessment, tax, levy, surcharge or fee levied upon the building,
improvements or Real Property by the City or County of Los Angeles in connection
with the development, improvement or beautification of Pershing Square or the
area immediately adjacent thereto (the “Pershing Square Assessment”).  Tenant’s
obligation requires Tenant to pay Tenant’s Percentage Share of the entire
Pershing Square Assessment for each calendar year of the Term and is not limited
to Tenant’s Percentage Share of any annual increases made, from time to time, to
the Pershing Square Assessment.  If the bill for the Pershing Square Assessment
specifies that it applies to a given period of time, Tenant’s obligations shall
be amortized to the extent the Term of this Lease does not include all such
period.

 

37.

 

38.  CONDITION OF THE PREMISES.  Tenant agrees that the demised premises are
being leased in an “as is” condition and Landlord is not obligated to perform
any work of any kind to prepare the premises for Tenant’s occupancy, except that
upon the written request of Tenant at any one time for each floor during the
Lease Term, Landlord at its cost and expense shall repaint all painted surfaces
and recarpet all carpeted surfaces in the premises located on the 1st, 2nd, 9th
and 20th Floors with Landlord’s Building Standard carpet and paint in the same
or similar colors.  All additional work and any over standard materials shall be
furnished and/or paid for as an extra by Tenant and shall be performed by
Landlord or in accordance with the provisions of Article 7 of this lease.  To
the extent possible, Landlord shall endeavor to perform the aforesaid work
outside Tenant’s business hours, in the evenings and on weekends.

 

The area of the leased premises is based upon the rentable area, which includes
Tenant’s proportionate share of the public elevator lobby, toilet rooms,
corridors and other public areas on the floor on which the demised premises are
located.  A lease of a full floor includes the entire public area on the floor.

 

11

--------------------------------------------------------------------------------


 

39.  FIRE PROOFING AND INSULATING MATERIALS, ABATEMENT.  Tenant acknowledges
that certain fire-proofing and insulating materials used in the construction of
the Building contain asbestos and other hazardous substances (collectively
“asbestos”).  If any governmental entity promulgates or revises a statute,
ordinance, code, rule or regulation, or imposes mandatory or voluntary controls
or guidelines with respect to such asbestos-containing materials or if Landlord
otherwise so elects, Landlord may, in its sole and reasonable discretion, comply
with such mandatory or voluntary controls or guidelines, or elect to make such
alterations or remove such asbestos-containing materials.  Such compliance or
the making of alterations, and the removal of all or a portion of such asbestos
containing materials, whether in the Premises or elsewhere in the Building,
shall not, in any event constitute a breach by Landlord of any provision of this
Lease, relieve Tenant of the obligation to pay any Rent due under this Lease,
constitute or be construed as a constructive or other eviction of Tenant, or
constitute or be construed as a breach of Tenant’s quiet enjoyment.  In
accordance with Proposition 65 (Assembly Bill No. 3713) and the regulations
promulgated thereunder (California Health and Safety Code Sections 25249.6 et.
seq.) which require that persons subject to “environmental exposure” to certain
designated chemicals, such as asbestos, receive warning, you are advised that:

 

WARNING: THE BUILDING CONTAINS ASBESTOS
A CHEMICAL KNOWN TO THE STATE OF
CALIFORNIA TO CAUSE CANCER

 

Tenant also acknowledges that Landlord has promulgated building regulations and
procedures governing the manner in which Tenant may undertake alterations,
additions, modifications and improvements to the Premises in those areas where
asbestos-containing materials may be located, and such regulations and
procedures may be modified, amended or supplemented from time to time.  Prior to
undertaking any physical work in or around the Premises, Tenant shall notify
Landlord in writing of the exact nature and location of the proposed work and
shall promptly supply such additional information regarding the proposed work as
Landlord shall request.  After receipt of Tenant’s notice, Landlord shall, to
the extent appropriate, supply Tenant with the Building regulations and
procedures for working in areas where there is a risk of coming into contact
with asbestos-containing materials.  Tenant shall, at Tenant’s sole cost and
expense, strictly comply with all such Building regulations and procedures
established by Landlord and with all applicable governmental statutes,
ordinances, codes, rules, regulations, restrictions and guidelines (herein
“governmental controls”).  Landlord shall have the right (but not the duty or
obligation at all times to monitor the work for compliance with the Building
regulations and procedures and governmental controls.  If Landlord determines
that any of the Building regulations or procedures or governmental controls are
not being strictly complied with, Landlord may immediately require the cessation
of all work being performed in or around the Premises until such time as
Landlord is satisfied that the applicable regulations, procedures and
governmental controls will be observed.  Landlord’s monitoring of any work in or
around the Premises shall not be deemed a certification by Landlord of
compliance with any applicable governmental control or of the building
regulations and procedures or a waiver by Landlord of its right to require
strict by Tenant with such Building regulations and procedures and governmental
controls, nor shall such monitoring relieve Tenant from any of its
responsibilities and liabilities relating to such work.

 

40.  ABATEMENT OF FIREPROOFING AND INSULATING MATERIALS.  Landlord and Tenant
shall cooperate with and accomodate one another in the performance of the
following abatement work by Landlord during the term of this Lease:

 

A.  2nd Floor Abatement.  At any time during the Term of this Lease, Landlord
shall have the right (but not the obligation) upon sixty (60) days prior written
notice to Tenant to abate any asbestos containing materials located in the 2nd
Floor Premises.  The abatement work shall be performed at night and on weekends
under the supervision of a certified industrial hygienist, either (at the option
of Landlord) (a) in segments in individual sections of the Premises as they are
vacated, or (b) in the entire Premises.  If required by Landlord, Tenant shall
temporarily relocate its employees to unoccupied portions of the 3rd Floor
Premises and/or other available areas of Tenant’s Premises and/or other
unoccupied areas in the Building for which Landlord will not charge any
additional rent.  Landlord shall pay the reasonable costs of relocating Tenant’s
furniture to the temporary space and back to the 2nd Floor Premises.  Whether
performed in segments or in the entire Premises the work shall be performed in a
manner which will interfere with Tenant’s banking operations to the least extent
reasonably possible, in order to permit Tenant’s banking staff to generally
perform their duties normal business hours during the period of the abatement of
the 2nd Floor Premises.  In either case, the areas of abatement will be sealed
by plastic barriers or other means as required, and the plastic barriers,
scaffolding and other accouirements necessary for protection or inconvenient to
remove during the course of the work shall remain continously in place
throughout the course of the work.  Tenant shall continue to pay rent on the
entire 2nd Floor Premises throughout the period of the abatement work.

 

B.  Suite 100 Abatement.  At any time during the Term of this Lease.  Landlord
shall have the right (but not the obligation) upon sixty (60) days prior written
notice to Tenant to abate any asbestos containing materials located Suite 100 on
the 1st Floor.  The abatement work shall be performed at night and on weekends
under the supervision of a certified industrial hygienist in a manner which will
interfere with Tenant’s banking operations to the least extent reasonably
possible, in order to permit Tenant’s branch bank to generally remain open
during normal business hours during the period of the abatement.  The areas of a
abatement will be sealed by plastic barriers or other means as required. 
Plastic barriers, scaffolding and other accouirements necessary for protection
or inconvenient to remove during the course of the work shall remain continously
in place throughout the course of the work.  Tenant shall continue to pay rent
on the entire 1st Floor Premises throughout the period of the abatement work.

 

41.  BUILDING IDENTITY SIGN.  During the Term of this Lease and any extensions
thereof, Tenant shall have the exclusive right to maintain the existing signs on
the top of the Building exterior identifying the name of the Building as “City
National Bank Building”.  Tenant shall be responsible for all expenses relating
to the operation and maintenance of the signs, including but not limited to
utilities, cleaning repairs, permits, insurance, taxes and for any damage to the
Building occasioned by the signs.  Upon the expiration or termination of this
Lease or of these sign rights, Landlord shall have the right and option,
exercisable by written notice to tenant, to (a) require Tenant at its sole cost
to remove the signs and repair any damage to the Building occasioned by such
installation or removal and restore the Premises to original condition, or (b)
leave the signs in place and surrender them to the Landlord as Landlord’s
property under the terms of this Lease, provided that Landlord shall thereupon
modify said signs to no longer read “City National Bank”.

 

42.  OPTION TO TERMINATE.  Landlord hereby grants to Tenant a one-time option to
terminate this Lease on the 30th day of June 2004, but only upon the following
terms and conditions.

 

A.  That Tenant is not in material default under any of the terms, covenants and
conditions of this Lease on the part of Tenant to be performed both at the time
of the exercise of the option and on the termination date.

 

B.  That Tenant give Landlord twelve (12) months’ prior written notice of
Tenant’s election to exercise the option, such notice to be actually received by
Landlord at least twelve (12) months prior to date the opinion is to take
effect.

 

C.  That Tenant pay to Landlord with the aforesaid notice the sum of Three
Hundred Eighty-Nine Thousand and No/100 Dollars ($389,000.00) as

 

12

--------------------------------------------------------------------------------


 

consideration for this Lease termination.

 

D.  That Tenant and all persons claiming under or through Tenant vacate the
demised premises not later than the termination date and return the premises to
Landlord in good condition, normal wear and tear excepted.

 

E.  That all leasehold improvements which are Landlord’s property under this
Lease remain in the premises as part of the realty as provided in Article 7 and
other provisions of this Lease.  Tenant shall remove any alteration or
improvements required to be removed by Tenant under the terms of this Lease and
restore the premises as required not later than the termination date.

 

F.  That this option shall be self-operating and that, once exercised by Tenant
no further documentation by the parties hereto shall be necessary in order to
terminate this Lease.

 

G.  That time is expressly made of the essence of this option.

 

43.  OPTION TO EXTEND TERM.  Landlord hereby grants to Tenant the right to
extend the term of this Lease for an additional five (5) year period commencing
upon the expiration of the initial ten (10) year term on December 31, 2006, but
nevertheless, only upon the following terms and conditions:

 

A.  That Tenant is not in material default under any of the terms, covenants and
conditions of this Lease on the part of Tenant to be performed both at the time
of the exercise of such option and at the commencement of the extended term.

 

B.  That Tenant give Landlord twelve (12) months’ prior written notice of
Tenant’s election to exercise such option, such notice to be actually received
by Landlord at least twelve (12) months prior to date the option is to take
effect.

 

C.  That Tenant shall pay as rent during the extended term the fair market
rental value which is deemed to be the rental rate then being offered to
prospective tenants for new leases of the date of the commencement of the
extended term for comparable premises in the City National Bank Building, or if
no comparable premises in the Building are on the market at that time, the rate
for comparable premises in comparable office Buildings in the downtown Los
Angeles area, provided that in no event shall the rent for the extended term be
less than the herein rental rate paid by Tenant for the premises for the last
month of the initial ten (10) year term of this Lease.  The determination of
such fair market rental value shall take into consideration all the elements
which are generally and usually considered in the real estate industry to
establish a fair market rental value for comparable premises, including but not
limited to the size and location of the premises, the quality and extent of the
improvements existing in the premises, operating cost and tax increases, cost of
living and other rental adjustments, the location of the premises in the
Building, the floor height of the premises and other economic factors generally
allowed a tenant in such market for comparable premises, such as a free rent
allowance, provided that the determination of fair market rental value shall not
include any imputation of monetary value to fair market rental factors not a
constituent part of the extension option, such as, for example, a reduction of
rental for a brokerage commission where Landlord has no obligation to pay such
commission, or a reduction for a relocation allowance, or a tenant improvement
allowance based on unimproved or raw space.  In any event the fair market rental
value of the premises shall be determined by employing sound business judgment
and generally accepted appraisal practices, and shall be established in
accordance with Landlord’s then standard leasing practices for premises based
upon the rentable area.  Escalations under Article 20 for the taxes and
operating expenses, and the Metrorail and Pershing Square Benefit Assessments,
and any charges under other provisions of this Lease, shall be passed through to
Tenant in addition to the base monthly rental.

 

In no event shall the rent for the extended term be less than the herein rental
rate paid by Tenant for the premises for the last month of the initial ten (10)
year term of this Lease.

 

D.  If the parties agree on the rent for the extended term, they shall
immediately execute an amendment to this Lease stating the rent for the extended
term.  If the parties are unable to agree on the rent for the extended term then
within ninety (90) days prior to the commencement of the extended term, each
party, as its cost and by giving notice to the other party, shall appoint a real
estate appraiser with at least five (5) years full-time commercial appraisal
experience in the area in which the Premises are located to appraise and set the
rent for the extended term based upon the foregoing formula.  If a party does
not appoint an appraiser within ten (10) days after the other party has given
notice of the name of its appraiser, the single appraiser appointed shall be the
sole appraiser and shall set the rent for the extended term.  If the two (2)
appraisers are appointed by the parties as stated in this paragraph, they shall
meet promptly and attempt to set the rent for the extended term.  If they are
unable to agree within 30 days after the second appraiser has been appointed,
they shall elect a third appraiser meeting the qualifications stated in this
Paragraph within ten (10) days after the last day of the thirty (30) day period
given the two appraisers to set the rent.  Each of the parties shall bear
one-half (1/2) of the cost of appointing a third appraiser and of paying the
third appraiser’s fee.  The third appraiser, however selected, shall be a person
who has not previously acted in any capacity for either party.  Within thirty
(30) days after selecting of third appraiser, a majority of the appraisers shall
set the rent for the extended term.  If the majority of the appraisers are
unable to set the rent within the stipulated period of time, the two (2)
appraisals that are closest in amount shall be added together and their total
divided by two (2); the resulting quotient shall be the fair market rental value
for the premises.

 

E.  That Tenant shall execute an Addendum confirming the extension of the Term
of this Lease and the rental, provided that this option shall be self-operating
and that once exercised by Tenant no further documentation by the parties hereto
shall be necessary in order to extend the Term of this Lease.

 

F.  That time is expressly made of the essence of this option.

 

13

--------------------------------------------------------------------------------


 

This lease consists of forty-three (43) Articles consecutively numbered.

 

Rules and regulations of the building referred to herein which constitute a part
of this lease.

 

1.  The sidewalks, entrances, lobby, garage, elevators, stairways and public
corridors shall be used only as a means of ingress and egress and shall remain
unobstructed at all times.  The entrance and exit doors of all suites are to be
kept closed at all times, except as required for orderly passage to and from a
suite.  Loitering or congregating in any part of the building or obstruction of
any means of ingress or egress shall not be permitted.  Doors and windows shall
not be covered or obstructed except that Landlord shall have the right to
require Tenant to keep the drapes closed at all times.

 

2.  Plumbing fixtures shall not be used for any purposes other than those for
which they were constructed, and no rubbish, newspapers, trash or other
substances of any kind shall be thrown into them.  Walls, floors and ceilings
shall not be defaced in any way, and no one shall be permitted to mark, drive
nail, screw or drill into, paint, or in any way mar any building surface, except
that pictures, certificates, licenses and similar items normally used in
Tenant’s business may be carefully attached to the walls of the demised premises
by Tenant in a manner to be prescribed by Landlord.  Upon removal, of such items
by Tenant, any damage to the walls or other surfaces, except minor nail holes,
shall be repaired by Tenant.

 

3.  No awning, shade, sign, advertisement or notice shall be inscribed, painted,
displayed or affixed on, in or to any window or door or any other part of the
outside or inside of the building or the demised premises.  No window displays
or other public displays shall be permitted, without the prior written consent
of Landlord.  Tenant shall not solicit other tenants in the building.  Drapes
may be installed by tenants provided they are of such color, material,
construction and installation as may be prescribed by landlord.  All tenant
identification on public corridor doors will be installed by Landlord for
Tenant, but the cost shall be paid by Tenant.  No lettering or signs other than
the name of the Tenant will be permitted on public corridor doors, with the size
and type of letters to be prescribed by Landlord.  The bulletin board or
directory of the building will be provided exclusively for the display of the
name and location of Tenant only, and Landlord reserves the right to exclude all
other names therefrom and to assess its Buildings Standard charge for each and
every name other than the name of Tenant which Tenant may desire to be placed
upon such bulletin board and to which Landlord may consent.  All requests for
listing of Tenants on the Directory of Building Tenants must be submitted to the
office of the building in writing.  Landlord reserves the right to approve all
listing requests.

 

4.  Electric wiring of every kind and telephone outlets shall be installed in a
manner as will be prescribed by Landlord.  The location of convenience outlets,
electric light outlets, power outlets and telephone outlets shall be approved by
Landlord, but the cost of installation thereof shall be borne by Tenant.

 

5.  The weight, size and position of all safes and other unusually heavy objects
used or placed in the building shall be prescribed by Landlord and shall, in all
cases, stand on metal plates of such size as shall be prescribed by Landlord. 
The repair of any damage done to the building or property therein by putting in
or taking out or maintaining such safes or other unusually heavy objects shall
be paid by Tenant.

 

6.  All freight, furniture, fixtures and other personal property shall only be
moved into, within and out of the building at times designated by and under the
super vision of Landlord and in accordance with such regulations as may be
posted in the office of the building.  In no event will Landlord be responsible
for any loss or damage to such freight, furniture, fixtures or personal property
from any cause.

 

7.  No improper noises, vibrations or odors will be permitted to bring or keep
within the building, nor shall any person be permitted to interfere in any way
with tenants or those having business with them.  No person will be permitted to
bring or keep within the building any animal, bird or bicycle.  No person shall
throw trash, refuse, cigarettes or other substances of any kind any place within
or out of the building, except in the refuse containers provided therefor.  No
person shall be employed by Tenant to do janitor work in any part of said
building without the written consent of Landlord.  Landlord reserves the right
to exclude or expel from the building any person who, in the judgment of
Landlord, is intoxicated or under the influence of liquor or drugs or who shall
in any manner do any act in violation of the rules and regulations of said
building.

 

8.  The storage of goods, wares or merchandise on the premises will not be
permitted except in areas specifically designated by Landlord for storage.  No
auction, public or private, will be permitted in the premises.  Articles of
unusual size or weight and articles which exceed the design floor weight of the
building are not permitted in the building, unless permitted by Landlord in
writing.

 

9.  The requirements of Tenant will be attended only upon application at the
office of the building.  Landlord’s employees shall not perform any work or do
anything outside of their regular duties unless under special instruction from
the office of the building, and no such employee shall admit any person (Tenant
or otherwise) to any office without specific instructions from the office of the
building.

 

10.  All keys shall be obtained from Landlord, and all keys shall be returned to
Landlord upon termination of this lease.  Tenant shall not change the locks or
install other locks on the doors.

 

11.  Any Tenant using the premises after regular business hours or on
non-business days shall lock any entrance doors to the building used by Tenant
immediately after entering or leaving the building.  Tenant, his employees,
agents or associates, or other persons entering or leaving the building when it
is so locked may be required to sign the building register when so doing, and
any watchman in charge may refuse to admit Tenant or any of Tenant’s employees,
agents or associates, or any other person to the building while it is so locked
without a pass previously arranged or other satisfactory identification showing
such person’s right to access to the building at such time.  However, Landlord
assumes no responsibility whatsoever in connection therewith and shall not be
liable for any damage resulting from any error in regard to any such pass or
identification or from the admission of or refusal to admit, any person to said
building.

 

12.  Tenant shall be deemed to have read these rules and to have agreed to abide
by them as a condition to his occupancy of the space herein leased.  THIS LEASE
AGREEMENT WILL NOT BECOME EFFECTIVE OR A BINDING AGREEMENT BETWEEN THE PARTIES
UNTIL IT HAS BEEN COUNTERSIGNED BY CITINATIONAL-BUCKEYE BUILDING CO. AND A COPY
EXECUTED BY ALL THE PARTIES HERETO HAS BEEN RETURNED TO THE TENANT.

 

LANDLORD:

TENANT:

CITINATIONAL-BUCKEYE BUILDING CO.,

CITY NATIONAL BANK,

a California limited partnership

a national banking association

 

 

By:

OLIVE-SIXTH BUCKEYE CO., General Partner

 

 

By:

/s/ Frank P. Pekny

 

 

Title:

VC & CFO

 

By:

/s/ Bram Goldsmith

 

 

 

Bram Goldsmith General Partner

 

 

 

 

 

By:

/s/ Richard Sheehan

 

 

Title:

SVP General Counsel

 

 

14

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[GRAPHIC]

 

 

FLOOR 1

[GRAPHIC]

 

City National Bank

 

 

FINAL

 

 

606 Olive Street
Los Angeles, CA.

 

 

 

  

Suite #:
ID#:

100
1—02

Tenant:  City National Bank

 

STEVENSON SYSTEMS INC

[LOGO]

 

 

 

CNB

  Date:

7/8/91

 

 

© 1990 ALL RIGHTS RESERVED

 

--------------------------------------------------------------------------------


 

[GRAPHIC]

 

 

FLOOR 2

[GRAPHIC]

 

City National Bank

 

 

FINAL

 

 

606 Olive Street
Los Angeles, CA.

 

 

 

 

Suite #:  200
ID#: 2—00

Tenant:  City National Bank

 

STEVENSON SYSTEMS INC

[LOGO]

 

 

 

CNB

 Date: 10/3/91

 

 

© 1990 ALL RIGHTS RESERVED

 

--------------------------------------------------------------------------------


 

[GRAPHIC]

 

 

FLOOR 3

[GRAPHIC]

 

City National Bank

 

 

FINAL

 

 

606 Olive Street
Los Angeles, CA.

 

 

 

 

Suite #:  300
ID#: 3–08

Tenant:  City National Bank

 

STEVENSON SYSTEMS INC

[LOGO]

 

 

 

CNB

 Date: 10/3/91

 

 

© 1990 ALL RIGHTS RESERVED

 

--------------------------------------------------------------------------------


 

[GRAPHIC]

 

 

FLOOR 6

[GRAPHIC]

 

City National Bank

 

 

 

 

 

606 Olive Street
Los Angeles, CA.

 

 

 

 

 

 

 

STEVENSON SYSTEMS INC

[LOGO]

FLOOR PLATE

 

 

 

 

CNB

 

 

© 1990 ALL RIGHTS RESERVED

 

--------------------------------------------------------------------------------


 

[GRAPHIC]

 

 

FLOOR 9

[GRAPHIC]

 

City National Bank

 

 

FINAL

 

 

606 Olive Street
Los Angeles, CA.

 

 

 

 

Suite #:  900
ID#: 9–13

Tenant:  City National Bank

 

STEVENSON SYSTEMS INC

[LOGO]

 

 

 

CNB

  Date: 8/13/92

 

 

© 1990 ALL RIGHTS RESERVED

 

--------------------------------------------------------------------------------


 

[GRAPHIC]

 

 

FLOOR 20

[GRAPHIC]

 

City National Bank

 

 

 

 

 

606 Olive Street
Los Angeles, CA.

 

 

 

 

 

 

 

STEVENSON SYSTEMS INC

[LOGO]

FLOOR PLATE

 

 

 

 

CNB

 

 

© 1990 ALL RIGHTS RESERVED

 

--------------------------------------------------------------------------------


 

Supplementary Parking Agreement

 

This Parking Agreement is made as of September 30, 1996, between CITINATIONAL
BUCKEYE BUILDING CO., hereinafter designated the Landlord, and CITY NATIONAL
BANK, a national banking association, hereinafter designated the Tenant, as a
supplement to Article 6 of Tenant’s Lease of Premises in the City National Bank
Building, of the same date, to which this Supplementary Parking Agreement is
attached.

 

1. DESIGNATED AUTOMOBILES.  Only specifically designated automobiles shall be
entitled to the use of the parking rights herein granted.  Such automobiles
shall be designated by the Tenant to the Landlord and shall be clearly
identified with parking identification stickers furnished by the Landlord or by
other suitable means specified by the Landlord.  It is expressly understood that
only such specifically designated and identified automobiles shall be entitled
to park pursuant to this agreement and that the said identification stickers
shall not be transferable from the designated automobile(s) to any other
automobile.  Any automobile parked in the parking area without such
identification sticker may be towed away at the expense of the owner, as
provided by the applicable city or county ordinance.

 

2. OPERATIONS.  The rights herein granted are personal to the Tenant only and
are not assignable or transferable in any manner whatsoever without Landlord’S
written consent first had and obtained.  It is expressly understood that Tenant
shall not have the right to allow any other person to exercise the rights herein
granted, even though the Tenant is not himself exercising such right on a
particular day or during any particular period of time.

 

Landlord expressly reserves the option as to whether or not an attendant will be
furnished for the automobile parking area or areas.  If no attendant is
furnished, the Landlord will provide suitable designation of the parking area to
be utilized by Tenant.

 

3. NON-LIABILITY. Except for Landlord’S negligence as herein set forth, Landlord
shall not be liable, and Tenant hereby waives any and all claims for personal
injury and property damage of any kind, including but not limited to theft, fire
damage, collision damage, vandalism and damage of any kind to any automobile of
Tenant or its agents or employees while entering, leaving or parked under this
agreement at any time either during normal building business hours or
otherwise.  Further, under no circumstances shall Landlord be liable, and Tenant
hereby waives any and all claims for theft, vandalism or damage of any kind to
any equipment installed in any automobile including but not limited to stereos,
radios, tape decks, compact disc players, CB radios and television sets, nor for
any packages, clothing, briefcases (and the contents thereof or any other
articles left in any automobile, whether in the passenger compartment, the
trunk, the glove compartment or elsewhere.  Landlord shall only have limited and
specific responsibility for any injuries or damages caused by the negligence of
Landlord, its agents and employees while acting within the scope of their
employment under this agreement.

 

Landlord shall not be liable to Tenant in damages or otherwise, nor shall the
Landlord be deemed in default hereunder because of the Tenant’S inability to
park the automobile(s) as hereinabove contemplated, due to force majeure,
strikes, lockouts or other labor troubles, riots, war, insurrection, failure of
any public utility to furnish service, accidents, insufficient vacant parking
area, or any other similar or dissimilar causes beyond the control of the
Landlord.  There shall be no reduction or abatement of the consideration payable
hereunder by reason of any such failure or occurrence.  There shall be no
abatement of consideration for vacations or holidays.

 

4.  RULES AND REGULATIONS.  Landlord shall have the right to promulgate, and
from time to time amend, such non-discriminatory and reasonable rules and
regulations as, in the sole judgment of the Landlord, are necessary for the
efficient operation of the parking areas, limiting, restricting and regulating
the parking privileges herein granted, and all such rules and regulations so
made by the Landlord, after notice thereof to the Tenant, shall be binding upon
the Tenant and become conditions precedent to the Tenant’s right to exercise the
parking rights herein granted.  Violation of any such rules and regulations
shall be deemed a material breach by Tenant of this agreement.

 

5.  RIGHT APPURTENANT.  Tenant and Landlord previously hereto, or concurrently
herewith, have also entered into an Office Building Lease, whereby Landlord
demised to Tenant certain office space in the building served by the aforesaid
parking area or areas and the execution of this License constitutes the exercise
of a right appurtenant to said Office Building Lease.  It is expressly a
condition precedent to Tenant’S right to exercise the parking rights herein
granted that Tenant be not in default under the aforesaid Office Building Lease
and any default by Tenant’S under said Office Building Lease shall constitute a
default under this Agreement precluding Tenant’S rights to park hereunder until
such default be cured.  Any extension (or termination) of said Lease shall ipso
facto extend (or terminate) this Agreement.

 

6.  Landlord’S PARKING OPERATOR.  Landlord may assign its interest under
agreement to the parking operator with whom Landlord has contracted for the
operation and management of the aforesaid parking area or areas.  Upon such
assignment, the parking operator shall have all the rights and duties or
Landlord hereunder, including, but not limited to, the right to enforce the
terms, covenants and conditions of this agreement and to receive payment of the
consideration provided herein.

 

--------------------------------------------------------------------------------


 

7.  ATTORNEY’S FEES. In the event it becomes necessary for either party to file
any action or actions for the enforcement of any of the terms, covenants or
conditions of this agreement, or if either party necessarily intervenes in, or
becomes a party, or is made a party  to any action or actions accruing out of
this agreement in order to protect its rights, then losing party will pay to
prevailing party a reasonable attorney’s fee in such action or actions, which
fee shall be fixed by the court in such action.

 

Executed at Los Angeles, California on the date first above written.

 

Landlord:

Tenant:

 

 

CITINATIONAL-BUCKEYE BUILDING CO.,

CITY NATIONAL BANK

a California limited partnership

a national banking association

By:  OLIVE-SIXTH BUCKEYE CO.,
General Partner

 

 

 

 

 

By:

/s/ Bram Goldsmith

 

By:

/s/ Frank Pekny

 

 

Bram Goldsmith, General Partner

 

 

 

Title:

VC & CFO

 

 

2

--------------------------------------------------------------------------------


 

FIRST LEASE ADDENDUM

 

This First Lease Addendum (“Addendum”) dated as of May 1, 1998 is entered into
by and between CITINATIONAL-BUCKEYE BUILDING CO., a California limited
partnership, 606 South Olive Street, Suite 1800, Los Angeles, California 90014,
hereinafter designated the LANDLORD, and CITY NATIONAL BANK., a national banking
association, 400 North Roxbury Drive, Beverly Hills, California 90210,
hereinafter designated the TENANT.

 

RECITALS

 

LANDLORD and TENANT have entered into that certain Office Building Lease, dated
as of the 30th day of September, 1996 (the “Original Lease”) pursuant to which
LANDLORD has leased to TENANT and TENANT has leased from LANDLORD the premises
consisting of Suite 100 located on the Ground Floor and the entire 2nd, 3rd,
6th, 9th and 20th Floors in the CITINATIONAL BANK BUILDING, 606 South Olive
Street, Los Angeles, California 90014 (the “Building”), as more particularly
described in the Lease (the (“Demised Premises”).

 

In addition to the original Demised Premises, TENANT desires to lease from
LANDLORD and LANDLORD desires to lease to TENANT the additional premises of
11,536 rentable square feet, consisting of a 5,760 square foot portion of the
fourth floor, known as Suite 400, and a 5,776 square foot portion of the
twenty-first floor, known as Suite 2110, as shown on the attached plan, marked
Exhibit “A” (the “Additional Space”) on the terms and conditions set forth
herein.  The original Demised Premises and the Additional Space are collectively
referred to herein as the “Premises”.  The Original Lease together with this
First Lease Addendum are collectively known as the “Lease”.

 

NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties agree subject to Paragraph 6 below, to
amend the lease as follows:

 

1. DEMISED PREMISES.  Article 1 is amended to add additional premises of 11,536
rentable square feet, as shown on the attached plan, marked Exhibit “A” (the
“Additional Space”) as “Additional Premises”, that 5,776 square foot portion of
the twenty-first floor, known as Suite 2110, commencing upon May 1, 1998 with
rent commencing on June 1, 1998, and that 5,760 square foot portion of the
fourth floor, known as Suite 400, commencing upon August 1, 1998 for the balance
of the lease term through the 31st day of December, 2006 (subject to TENANT’S
option to extend the term for an additional five (5) years thereafter pursuant
to the terms and conditions set forth in Article 43 of the Original Lease and
subject to increases as otherwise

 

1

--------------------------------------------------------------------------------


 

provided in the lease.

 

2. RENT.  Article 2 is amended to increase the total monthly base rent for the
leased premises, based on base monthly rent for the Additional Premises of
$7,220.00 (21st floor space) commencing June 1, 1998 and $5,760.00 (4th floor
space) commencing August 1, 1998 and as follows:

 

From June 1, 1998 through July 31, 1998

 

$

87,676.00

 

per month

 

 

 

 

 

From August 1, 1998 through December 31, 2001

 

$

93,452.00

 

per month

 

 

 

 

 

From January 1, 2002 through December 31, 2006

 

$

102,822.00

 

per month

 

3. INCREASE OF TAXES AND OPERATING COSTS.  (a) Effective June 1, 1998,
Article 20 is amended to increase the percentage to be paid by TENANT to
LANDLORD as additional rent,, from 24.82% to 27.14% of the amount of such
increase in Taxes over the base year and from 24.82% to 27.14% of the amount of
such increase in Operating Costs over the base year, assessed under Article 20
of the lease.

 

(b) Effective August 1, 1998, Article 20 is amended to increase the percentage
to be paid by TENANT to LANDLORD as additional rent, from 27.14% to 29.46% of
the amount of such increase in Taxes over the base year and from 27.14% to
29.46% of the amount of such increase in Operating Costs over the base year,
assessed under Article 20 of the lease.

 

4. OPTION TO TERMINATE.  Subsection C of Article 42 is amended to increase from
$389,000.00 to $486,000.00, the amount to be paid by TENANT to LANDLORD, in the
event of exercise of TENANT’S one-time option to terminate the lease, subject to
all other terms and conditions of Article 42 of the lease, and that TENANT shall
reimburse LANDLORD for the unamortized cost of the improvements to be paid for
by LANDLORD.

 

5. TENANT IMPROVEMENTS.  (a) LANDLORD grants to TENANT (and agrees to provide to
TENANT) a leasehold improvement allowance for the additional premises on the
21st floor (Suite 2110) in an amount not to exceed Fifty-seven thousand, seven
hundred-sixty dollars ($57,760.00), for remodeling and construction of permanent
improvements in and to the premises.  All work shall be performed in accordance
with Article 7 of the “Original Lease”.

 

(b) LANDLORD agrees to provide to TENANT, the leasehold improvements for
construction of the additional premises on the 4th floor (Suite 400) in
accordance with the plans prepared for CNB by Murrie G. Alcorn & Assoc. drawing
“CN-1”, Job No. 96075 plans, dated December 9, 1997, using building standard
materials. CBBC will provide stub-up conduits for data and telephone cabling,
CNB will install wiring, faceplates, and terminations.  CNB will furnish and
install at its expense, its furniture systems shown on the plans.  In the event
TENANT desires to make changes to such plans, TENANT shall pay for the cost of
construction

 

2

--------------------------------------------------------------------------------


 

of any and all changes to said plans, subject to the provisions of Article 7 of
the Original Lease.

 

(c)  TENANT agrees that LANDLORD’S agreement to provide the Premises Leasehold
Allowance as provided in subsections (a) and (b) of this Section is conditioned
upon occurrence of no default on the part of TENANT under this Lease during the
Term of this Lease.  If a default shall occur during the Term of this Lease then
the aggregate amount of the Premises Leasehold Allowance provided to TENANT
prior to such default shall become immediately due and owing as additional rent
under this Lease.

 

6.  CONDITION OF THE PREMISES.  TENANT agrees that the “Additional Premises” are
being leased in an “as-is” condition, except as provided in paragraph 5,
herein.  TENANT agrees that TENANT’S obligation to pay the monthly base rent set
forth in paragraph 2 herein shall commence on the dates provided therein,
regardless of any delay in occupancy or in the event substantial completion of
tenant improvements are not achieved by such dates.

 

7.  Except as amended hereinabove, all terms, covenants, conditions, of this
lease are hereby confirmed and shall remain the same and unchanged, and shall
apply to the Additional Leased Premises as well as the original demised
premises.

 

Executed at Beverly Hills, California as May 1, 1998.

 

 

LANDLORD

TENANT

 

 

 

CITINATIONAL-BUCKEYE BUILDING CO.,

CITY NATIONAL BANK

a California Limited Partnership

a National Banking Association

By:

OLIVE-SIXTH BUCKEYE CO.,

 

 

 

General Partner

 

 

 

 

 

 

 

 

By:

/s/ Bram Goldsmith

 

By:

/s/ Harry Topping

 

 

Bram Goldsmith

 

 

 

General Partner

 

Title:

SVP

 

 

3

--------------------------------------------------------------------------------


 

SECOND LEASE ADDENDUM

 

This Second Lease Addendum (“Addendum”) dated as of November 13, 1998 is entered
into by and between CITINATIONAL-BUCKEYE BUILDING CO., a California limited
partnership, 606 South Olive Street, Suite 1010, Los Angeles, California 90014,
hereinafter designated the LANDLORD, and CITY NATIONAL BANK, a national banking
association, 400 North Roxbury Drive, Beverly Hills, California 90210,
hereinafter designated the TENANT.

 

RECITALS

 

LANDLORD and TENANT have entered into that certain Office Building Lease, dated
as of the 30th day of September, 1996 (the “Original Lease”) pursuant to which
LANDLORD has leased to TENANT and TENANT has leased from LANDLORD the premises
consisting of Suite 100 located on the Ground Floor and the entire 2nd, 3rd,
6th, 9th and 20th Floors in the CITINATIONAL BANK BUILDING, 606 South Olive
Street, Los Angeles, California 90014 (the “Building”), as more particularly
described in the Lease (the (“Demised Premises”).

 

In addition to the original Demised Premises, TENANT entered into that certain
First Lease Addendum, dated May 1, 1998, whereby TENANT leased from LANDLORD and
LANDLORD leased to TENANT the additional premises of 11,536 rentable square
feet, consisting of a 5,760 square foot portion of the fourth floor, known as
Suite 400, and a 5,776 square foot portion of the twenty-first floor, known as
Suite 2110, as more particularly described in the First Lease Addendum (the
“Additional Premises”).

 

In addition to the original Demised Premises, TENANT desires to lease from
LANDLORD and LANDLORD desires to lease to TENANT the additional premises of
3,104 rentable square feet, consisting of a 3,104 square foot portion of the
tenth floor, known as Suite 1020, as shown on the attached plan, marked Exhibit
“A” (the “Additional Space”) on the terms and conditions set forth herein.  The
original Demised Premises and the Additional Space are collectively referred to
herein as the “Premises”.  The Original Lease together with the First Lease
Addendum and this Second Lease Addendum are collectively known as the “Lease”.

 

1

--------------------------------------------------------------------------------


 

NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties agree subject to Paragraph 6 below, to
amend the lease as follows:

 

1. DEMISED PREMISES.  Article 1 is amended to add additional premises of 3,104
rentable square feet, as shown on the attached plan, marked Exhibit “A” (the
“Additional Space”) as “Additional Premises”, that 3,104 square foot portion of
the tenth floor, known as Suite 1020, commencing upon December 1, 1998 with rent
commencing on December 1, 1998, for the balance of the lease term through the
31st day of December, 2006 (subject to TENANT’S option to extend the term for an
additional five (5) years thereafter pursuant to the terms and conditions set
forth in Article 43 of the Original Lease and subject to increases as otherwise
provided in the lease.

 

2.  RENT. Article 2 is amended to increase the total monthly base rent for the
leased premises, based on base monthly rent for the Additional Premises of
$3,880.00 (Suite 1020) commencing December 1, 1998 as follows:

 

From December  1, 1998 through December 31, 2001

 

$

97,316.00

 

 per month

 

 

 

 

 

 

From January  1, 2002 through December 31, 2006

 

$

107,077.00

 

 per month

 

3.  INCREASE OF TAXES AND OPERATING COSTS.  Effective December 1, 1998,
Article 20 is amended to increase the percentage to be paid by TENANT to
LANDLORD as addtional rent,, from 29.46% to 30.71% of the amount of such
increase in Taxes over the base year and from 29.46% to 30.71% of the amount of
such increase in Operating Costs over the base year, assessed under Article 20
of the lease.

 

4.  CONDITION OF THE PREMISES.  TENANT agrees that the “Additional Premises” are
being leased in an “as-is” condition, except that LANDLORD will repaint the
“Additional Premises” (Suite 1020) with building standard paint to match the
existing color of the premises.  TENANT agrees that TENANT’S obligation to pay
the monthly base rent set forth in paragraph 2 herein shall commence on the
dates provided therein, regardless of any delay in occupancy or in the event
substantial completion of tenant improvements are not acheived by such dates.

 

2

--------------------------------------------------------------------------------


 

 

5. Except as amended hereinabove, all terms, covenants, conditions, of this
lease are hereby confirmed and shall remain the same and unchanged, and shall
apply to the Additional Leased Premises as well as the original demised
premises.

 

Executed at Beverly Hills, California as November 20, 1998.

 

 

LANDLORD

TENANT

 

 

 

CITINATIONAL-BUCKEYE BUILDING CO.,

CITY NATIONAL BANK

a California Limited Partnership

a National Banking Association

By:

OLIVE-SIXTH BUCKEYE CO.,

 

 

 

General Partner

 

 

 

 

 

 

 

 

By:

/s/ Bram Goldsmith

 

By:

/s/ Harry Topping

 

 

Bram Goldsmith

 

 

 

General Partner

 

Title:

SVP

 

 

3

--------------------------------------------------------------------------------


 

[GRAPHIC]

 

 

FLOOR 10

[GRAPHIC]

 

City National Bank

 

 

FINAL

 

 

606 Olive Street
Los Angeles, CA.

 

 

 

 

Suite #:
ID#:

1020
10–15

Tenant:  Stevenson & DePasquale

Suite Usable:
Corridor Ext:

 

2637
0

 

STEVENSON
SYSTEMS INC

[LOGO]

 

 

 

 

 

 

 

 

Current

Usable:

 

2637

 

CNB

 

 

 

 

 

 

© 1990 ALL RIGHTS RESERVED

 

--------------------------------------------------------------------------------
